Exhibit 10.1

 

DRINKER BIDDLE & REATH LLP   

HEARING DATE AND TIME: March 11, 2019

@ 10:00 a.m. (EDT)

1177 Avenue of the Americas

41st Floor

New York, New York 10036-2714

Telephone: (212) 248-3140

Facsimile: (212) 248-3141

E-mail: kristin.going@dbr.com

clay.pierce@dbr.com

marita.erbeck@dbr.com

Kristin K. Going

Clay J. Pierce

Marita S. Erbeck

  

OBJECTION DEADLINE: March 4, 2019

@ 4:00 p.m. (EST)

Attorneys for the Motors Liquidation Company

GUC Trust Administrator

 

UNITED STATES BANKRUPTCY COURT        SOUTHERN DISTRICT OF NEW YORK       

 

    X        :    In re:     :   

Chapter 11

MOTORS LIQUIDATION COMPANY, et al.,     :   

Case No.: 09-50026 (MG)

f/k/a General Motors Corp., et al.,

    : :          

Debtors.

    :   

(Jointly Administered)

 

    X   

MOTION OF MOTORS LIQUIDATION COMPANY GUC TRUST TO APPROVE

(I) THE GUC TRUST ADMINISTRATOR’S ACTIONS, (II) THE SETTLEMENT

AGREEMENT BY AND AMONG THE SIGNATORY PLAINTIFFS

AND THE GUC TRUST PURSUANT TO BANKRUPTCY CODE SECTIONS 105, 363,

AND 1142 AND BANKRUPTCY RULES 3002, 9014, AND 9019, AND (III) AUTHORIZE

THE REALLOCATION OF GUC TRUST ASSETS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   TABLE OF AUTHORITIES      ii   PRELIMINARY STATEMENT      1  
JURISDICTION      7   BACKGROUND      7  

I.   

   Old GM’s Bankruptcy and the Creation of the GUC Trust      7  

II. 

   The Recalls and Subsequent Proceedings In the Bankruptcy Court and Second
Circuit      9  

III.  

   Developments in the Bankruptcy Court Following the Second Circuit Opinion   
  12  

IV.  

   Plaintiffs’ Alleged Claims Against Old GM      15  

V. 

   The Settlement Agreement      18   RELIEF REQUESTED      21   BASIS FOR
RELIEF REQUESTED      22  

I.   

   The Court Should Find that Entry into the Settlement is an Appropriate
Exercise of the GUC Trust Administrator’s Authority and Approve Actions Taken by
the GUC Trust Administrator in Connection Therewith Pursuant to Section 8.1(e)
of the GUC Trust Agreement      22  

II. 

   The Bankruptcy Court Should Approve and Authorize the Reallocation of
$13,720,000 of GUC Trust Assets      25  

III.  

   The Settlement Will Confer Benefits Greater than Those that Would be Obtained
Through Further Litigation      26     

A. Plaintiffs’ Claims Raise Numerous Complex Litigation Issues

     28     

1.  Litigation over Plaintiffs’ Claims Raises Numerous Complex Issues

     28     

2.  The Terms of the Settlement Agreement Outweigh the Risks of Continued
Litigation

     32     

B. The Benefits of Settling Exceed the Potential Benefits of Continued
Litigation

     34     

C. The Settlement Agreement Satisfies the Remaining Iridium Factors

     35   NOTICE      36   CONCLUSION      36  

 

-i-



--------------------------------------------------------------------------------

TABLE OF AUTHORITIES

 

Cases    Page(s)  

Ad Hoc Comm. Of Personal Injury Asbestos Claimants v. Dana Corp. (In re Dana
Corp.) 412 B.R. 53 (S.D.N.Y. 2008)

     34  

In re Adelphia Commc’ns Corp., 327 B.R. 143 (Bankr. S.D.N.Y. 2005)

     27  

Airline Pilots Ass’n, Int’l v. Am. Nat’l Bank & Tr. Co. (In re Ionosphere Clubs,
Inc.), 156 B.R. 414 (S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994)

     26  

In re Am. Home Mort. Inv. Trust 2005-2, No. 14 Civ. 2494 (AKH), 2014 U.S. Dist.
LEXIS 111867

     22  

In the Matter of the Application of U.S. Bank Nat’l Ass’n, No. 651625/2018

     22  

In re Arts de Provinces de France, Inc., 153 B.R. 144 (Bankr. S.D.N.Y. 1993)

     30  

In re Chateaugay Corp., 10 F.3d 944 (2d Cir. 1993)

     30, 31  

In re Hibbard Brown & Co., Inc., 217 B.R. 41 (Bankr. S.D.N.Y. 1998)

     26, 27  

Mosser v. Darrow, 341 U.S. 267 (1951)

     22  

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating
LLC), 478 F.3d 452 (2d Cir. 2007)

     passim  

In re Motors Liquidation Co., 529 B.R. 510 (Bankr. S.D.N.Y. 2015), aff’d in
part, rev’d in part, vacated in part sub nom. Elliott v. General Motors LLC (In
re Motors Liquidation Co.), 829 F.3d 135 (2d Cir. 2016)

     passim  

Nellis v. Shugrue, 165 B.R. 115 (S.D.N.Y. 1994)

     26  

Newman v. Stein, 464 F.2d 689 (2d Cir. 1972)

     26  

In re Peierls Family Inter Vivos Trusts, 59 A.3d 471 (Del. Ch. 2012)

     22  

 

-ii-



--------------------------------------------------------------------------------

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380 (1993)

     passim  

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
390 U.S. 414 (1968)

     27  

In re PT-1 Commc’ns, Inc., 292 B.R. 482 (Bankr. E.D.N.Y. 2003)

     30  

In re Purofied Down Prods. Corp., 150 B.R. 519 (S.D.N.Y. 1993)

     26  

In re Residential Capital, LLC, Case No. 12-12020 (MG), 2015 WL 515387 (Bankr.
S.D.N.Y. Feb. 6, 2015)

     29  

In re Tronox Inc., No. 09-10156 (MEW), 2015 Bankr. LEXIS 1974 (Bankr. S.D.N.Y.
June 17, 2015)

    
22, 23,
24  
 

In re W.T. Grant, Co., 699 F.2d 599 (2d Cir. 1983)

     27  

STATUTES, RULES & REGULATIONS

  

11 U.S.C. § 105(a)

     passim  

11 U.S.C. § 363

     1, 7, 21  

11 U.S.C. § 502(h)

     33  

11 U.S.C. § 1142

     1, 7, 21  

28 U.S.C. § 157

     7  

28 U.S.C. § 157(b)(2)(A)

     7  

28 U.S.C. § 1334

     7  

28 U.S.C. § 1408

     7  

28 U.S.C. § 1409

     7  

Fed. R. Bankr. P. 3002

     1, 7, 21  

Fed. R. Bankr. P. 9014

     1,7, 21  

Fed. R. Bankr. P. 9019

     passim  

 

-iii-



--------------------------------------------------------------------------------

By and through its undersigned counsel, the GUC Trust Administrator1 of the
Motors Liquidation Company GUC Trust (the “GUC Trust”), as established under the
Debtors’ Second Amended Joint Chapter 11 Plan dated as of March 18, 2011 [ECF
No. 9836] (as confirmed, the “Plan”) of the above-captioned post-effective date
debtors (the “Debtors”), respectfully submits this Motion of Motors Liquidation
Company GUC Trust to Approve (I) the GUC Trust Administrator’s Actions, (II) the
Settlement Agreement By and Among the Signatory Plaintiffs and the GUC Trust
Pursuant to Bankruptcy Code Sections 105, 363, and 1142 and Bankruptcy Rules
3002, 9014, and 9019, and (III) Authorize the Reallocation of GUC Trust Assets
(the “Motion”), seeking entry of an order approving the Settlement Agreement and
the actions taken by the GUC Trust in furtherance of the Settlement Agreement
(as defined herein). In support of this Motion, the GUC Trust Administrator
respectfully represents as follows:

PRELIMINARY STATEMENT

1. By this Motion, the GUC Trust asks this Court to approve the actions the GUC
Trust Administrator proposes to undertake pursuant to the terms of the
Settlement Agreement, approve the Settlement between and among it and certain
Ignition Switch Plaintiffs,2 certain Non-Ignition Switch Plaintiffs,3 and
certain Pre-Closing Accident Plaintiffs4 (collectively, the

 

 

1 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Settlement Agreement, the Plan or the GUC Trust Agreement, as applicable.
Any description herein of the terms of the Plan or the GUC Trust Agreement is
qualified in its entirety by the terms of the Plan or the GUC Trust Agreement,
as applicable.

2 

The term “Ignition Switch Plaintiffs” shall mean those plaintiffs asserting
economic loss claims or persons suffering economic losses who, prior to July 10,
2009, owned or leased a vehicle with an ignition switch defect included in
Recall No. 14V-047 (the “Ignition Switch Defect”).

3 

The term “Non-Ignition Switch Plaintiffs” shall mean those plaintiffs asserting
economic loss claims or persons suffering economic losses who, prior to July 10,
2009, owned or leased a vehicle with defects in ignition switches, side airbags
or power steering included in Recall Nos. 14V-355, 14V-394, 14V-400, 14V-118 and
14V-153.

4 

The term “Pre-Closing Accident Plaintiffs” shall mean those plaintiffs asserting
personal injury or wrongful death claims or persons who suffered a personal
injury or wrongful death arising from an accident that occurred prior to the
Closing Date involving an Old GM vehicle that was later subject to Recall Nos.
14V-118, 14V-153, 14V-355, 14V-394, 14V-400, and 14V-540 and who have signed the
Settlement Agreement. Collectively, the Pre-Closing Accident Plaintiffs who have
signed the Settlement Agreement, the Ignition Switch Plaintiffs, and the
Non-Ignition Switch Plaintiffs are “Plaintiffs.”

 

1



--------------------------------------------------------------------------------

“Signatory Plaintiffs,” and together with the GUC Trust, the “Parties”) and
authorize the GUC Trust to reallocate $13,720,000 in GUC Trust Assets for the
cost of notice more fully described herein. As set forth more fully below, among
other things, the Settlement resolves many of the issues arising from the Late
Claims Motions (defined below) in a global fashion, correcting the historic
pattern of piecemeal litigation of Plaintiffs’ claims.

2. On April 21, 2014, New GM filed its first of three motions with this Court
seeking a ruling that owners of Old GM vehicles that were the subject of recalls
conducted by New GM were barred from asserting claims against New GM.5 New GM’s
request precipitated years of litigation in this Court involving numerous
parties and a host of complex issues, including, but not limited to, whether the
Signatory Plaintiffs and other plaintiffs should be granted authority to file
late proofs of claim (and whether such authority can be granted solely on due
process grounds), whether the Plaintiffs’ asserted claims are equitably moot,
whether additional grounds exist to object to the Plaintiffs’ asserted claims,
and the amount of said claims in the event that they are allowed.

3. Litigation of these issues has been ongoing for several years, and has
consumed significant time, money and resources from the parties and the
Bankruptcy Court. Nevertheless, key disputes between the Parties remain
unresolved. For example, in the April 2015 Decision, the Bankruptcy Court ruled
that Old GM failed to provide Ignition Switch Plaintiffs with

 

 

5 

See Motion of General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce
the Court’s July 5, 2009 Sale Order and Injunction, dated April 21, 2014 [ECF
No. 12620], Motion of General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to
Enforce the Court’s July 5, 2009 Sale Order and Injunction Against Plaintiffs in
Pre-Closing Accident Lawsuits, dated Aug. 1, 2014 [ECF No. 12807] and Motion of
General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the Court’s
July 5, 2009 Sale Order and Injunction (Monetary Relief Actions, Other Than
Ignition Switch Actions), dated Aug. 1, 2014 [ECF No. 12808].

 

2



--------------------------------------------------------------------------------

constitutionally proper notice of the Bar Date.6 While the Bankruptcy Court
ruled that assets of the GUC Trust could not be tapped to pay any late claims
that might be allowed as a result of the doctrine of equitable mootness, the
Second Circuit vacated this holding as an advisory opinion—leaving open the
question of the applicability of equitable mootness.7 In addition, there is an
on-going dispute as to whether an additional showing under the factors
articulated in Pioneer Investment Services Co. v. Brunswick Associates Ltd., 507
U.S. 380 (1993) is required for Plaintiffs to obtain leave to file late claims.
In the event Plaintiffs are granted leave to file late claims, the allowance and
amount of such claims would also have to be litigated, a process that could take
years.

4. Continuation of protracted litigation on the foregoing and related issues
will deplete remaining GUC Trust Assets, delay any further GUC Trust
distributions, and subject the Parties to uncertain results. In an effort to
avoid these risks, the GUC Trust, Co-Lead Counsel for Ignition Switch and
certain Non-Ignition Switch Plaintiffs, counsel for certain Pre-Closing Accident
Plaintiffs and the Participating Unitholders engaged in good faith, arms’-length
negotiations concerning a potential settlement (the “Initial Settlement”) that
would resolve the many disputes surrounding those plaintiffs’ ability to file
late proposed class claims that seek relief for: (i) economic losses related to
Old GM’s alleged concealment of safety defects in ignition switches (including
the Ignition Switch Defect and similarly defective ignition switches), side
airbags, and power steering and (ii) personal injury and wrongful death claims
against the GUC Trust related to Old GM vehicles subject to the Recalls.

 

 

6 

See In re Motors Liquidation Co., 529 B.R. 510, 573-74, 583 (Bankr. S.D.N.Y.
2015), aff’d in part, rev’d in part, vacated in part sub nom. Elliott v. General
Motors LLC (In re Motors Liquidation Co.), 829 F.3d 135 (2d Cir. 2016) (the
“April 2015 Decision”).

7 

See In re Motors Liquidation Co., 529 B.R. at 529; Elliott, 829 F.3d at 168-69.

 

3



--------------------------------------------------------------------------------

5. As discussed in the Court’s Memorandum Opinion and Order Regarding Motion to
Enforce the Settlement Agreement By and Among the Signatory Plaintiffs and the
GUC Trust, dated January18, 2018 [ECF No. 14212] (the “Settlement Decision”),
the GUC Trust determined ultimately not to execute the Initial Settlement.
Following the Court’s issuance of the Settlement Decision, the GUC Trust
retained new counsel, and after termination of a forbearance agreement with New
GM; the GUC Trust, the Participating Unitholders, the Co-Lead Counsel for the
Ignition Switch and certain Non-Ignition Switch Plaintiffs, and counsel for
certain Pre-Closing Accident Plaintiffs resumed their good faith, arms’-length
negotiations and entered into a settlement agreement on April 24, 2018 (and
amended on May 22, 2018) (the “Prior Settlement”).8 The Court held that the
Prior Settlement as drafted could not be approved unless the Ignition Switch and
certain Non-Ignition Switch Plaintiffs could certify one or more classes under
Rule 23 and denied the Initial 9019 Motion without prejudice.9

6. Further good faith, arms’-length negotiations between the Signatory
Plaintiffs, the GUC Trust, and the Participating Unitholders following this
decision culminated in the Parties’ agreement to the settlement that is the
subject of this Motion (the “Settlement,” and the agreement documenting it, the
“Settlement Agreement”). The Settlement Agreement includes a class settlement of
the Ignition Switch Plaintiffs’ and Non-Ignition Switch Plaintiffs’ claims, and
settlement on an individual basis of certain Pre-Closing Accident Plaintiffs’
claims.

7. Following entry of the Preliminary Approval Order (as defined in the
Settlement Agreement), the Parties request that this Court enter an order:
(i) approving the actions of the GUC Trust Administrator in entering into the
Settlement; (ii) authorizing the GUC Trust to reallocate up to $13.72 million in
GUC Trust Assets to pay for noticing costs.

 

 

8 

See Motion of Motors Liquidation Company GUC Trust to Approve (I) the GUC Trust
Administrator’s Actions and (II) the Settlement Agreement by and Among the
Signatory Plaintiffs and the GUC Trust Pursuant to Bankruptcy Code Sections 105,
363, and 1142 and Bankruptcy Rules 3002 and 9019 and to (III) Authorize the
Reallocation of GUC Trust Assets, dated May 3, 2018 [ECF No. 14293] (the
“Initial 9019 Motion”).

9 

See In re Motors Liquidation Co., 591 B.R. 501 (Bankr. S.D.N.Y. 2018) (the “Rule
23 Decision”).

 

4



--------------------------------------------------------------------------------

8. Further, simultaneous with the entry of an order (the “Final Approval
Order”), which shall (i) grant class certification for settlement purposes with
respect to the Ignition Switch and Non-Ignition Switch Plaintiffs; and
(ii) appoint class representatives and class counsel for Rule 23(a) and
(g) settlement certification purposes, following notice and an opportunity to be
heard at a final fairness hearing, the GUC Trust requests this Court approve the
Settlement pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”) and order that all Plaintiffs have waived and released
any rights or claims against the GUC Trust, Wilmington Trust Company as trust
administrator and trustee of the GUC Trust (the “GUC Trust Administrator”), FTI
Consulting, Inc., as monitor of the GUC Trust (the “GUC Trust Monitor”), the
Motors Liquidation Company Avoidance Action Trust (the “Avoidance Action Trust”)
and holders of beneficial interests in the GUC Trust (the “Unitholders”). By its
terms, the waiver and release applies to those Plaintiffs’ claims or rights,
including any rights to any assets that are presently in the GUC Trust and any
distributions that have previously been made to Unitholders (collectively, “GUC
Trust Assets”) and to distributions that have or will be made by the Avoidance
Action Trust (the “Release”). In so doing, the waiver and release provides
finality and certainty to the GUC Trust and Unitholders (regardless of whether
or in what amount, the Claims Estimate Order (defined below) may ultimately be
entered), protects against the risk of claw-back or recapture of prior
distributions of GUC Trust Assets and eliminates delay in the GUC Trust
wind-down process and distribution of assets.

 

5



--------------------------------------------------------------------------------

9. In exchange, under the Settlement Agreement, the GUC Trust agrees to pay up
to $13,720,000 for the cost of notice to the putative class, and, after entry of
the Final Approval Order, to file a motion (the “Estimation Motion”) seeking
entry of an order (the “Claims Estimate Order”) that would estimate the amount
of Plaintiffs’ claims, in an amount that may (depending on the amount of the
Court’s estimate) trigger New GM’s obligation to issue additional shares of New
GM common stock (the “Adjustment Shares”) pursuant to the terms of the Sale
Agreement.10 Pursuant to the terms of the Settlement Agreement, any Adjustment
Shares would be set aside for the exclusive benefit of the Plaintiffs.

10. Approval of the Settlement Agreement is appropriate under Bankruptcy Rule
9019. The Settlement resolves all issues arising from the Late Claims Motions in
a global fashion, correcting the historic pattern of piecemeal litigation of
Plaintiffs’ claims. This includes a host of complex issues, including, but not
limited to, whether the Signatory Plaintiffs should be granted authority to file
late proofs of claim (and whether such authority can be granted solely on due
process grounds), whether the Plaintiffs’ claims are equitably moot, whether
additional grounds exist to object to the Plaintiffs’ claims, and the amount of
said claims in the event that they are allowed.

11. The Settlement Agreement resulted from extensive, good faith negotiations
between experienced counsel to reasonably resolve the many issues arising out of
the Late Claims Motions. This Court should approve the Settlement because it
will substantially reduce costs and the expenditure of resources, eliminate the
risk of uncertain litigation outcomes, and prevent

 

 

10 

Upon entry of the Claims Estimate Order, all Adjustment Shares will be placed in
a fund for the exclusive benefit of Plaintiffs. The Signatory Plaintiffs will
subsequently propose the allocation of the value of the Adjustment Shares
between economic loss claims and personal injury/wrongful death claims, the
eligibility and criteria for payment, and the procedures for payment of
attorneys’ fees, which shall be subject to an order of this Court after notice
and an opportunity to be heard. Being defined as a Plaintiff does not assure any
party that he, she, or it will receive a distribution from the Adjustment Shares
(or their value), if any, or any other consideration contained in the Settlement
Fund. Under the Final Approval Order, the GUC Trust, Unitholders, and defendants
in the Term Loan Avoidance Action, via agreement and/or notice and an
opportunity to be heard, shall be found to have waived any rights to the
Adjustment Shares.

 

6



--------------------------------------------------------------------------------

further delay in distributions of remaining GUC Trust Assets, without disturbing
the recovery expectations of other creditors and Unitholders. Moreover, the
Settlement Agreement establishes a streamlined process for allowing Plaintiffs’
claims and providing Plaintiffs a source of recovery from the Adjustment Shares.
Again, regardless of whether the Claims Estimate Order is ultimately entered,
the waivers and releases by Plaintiffs that are set forth in the Settlement will
be binding on all Parties, subject only to approval of the Final Approval Order.
In light of the inherent risks and costs associated with litigation, the
Settlement Agreement is fair, reasonable, and adequate, and clearly falls above
the lowest rung in the range of reasonableness and should be approved under
Bankruptcy Rule 9019. Moreover, the Settlement Agreement was the result of good
faith, arms’-length negotiations by counsel. Accordingly, the Court should
approve the Settlement Agreement pursuant to Bankruptcy Rule 9019 as a fair,
reasonable, adequate, and equitable resolution of the ongoing litigation between
the Parties.

JURISDICTION

12. This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and
1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A).

13. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

14. The statutory predicates for the relief sought in this Motion are Bankruptcy
Code sections 105(a), 363, and 1142 and Bankruptcy Rules 3002, 9014, and 9019.

BACKGROUND

 

I.

Old GM’s Bankruptcy and the Creation of the GUC Trust.

15. On June 1, 2009, General Motors Corporation (“Old GM”) and certain of its
affiliates (collectively, the “Debtors”) filed for chapter 11 bankruptcy
protection in this Court and entered into an agreement (the “Sale Agreement”) to
sell substantially all of its assets to NGMCO, Inc. (“New GM”) in exchange for,
inter alia, New GM common stock and warrants. See In re Motors Liquidation Co.,
529 B.R. at 535.

 

7



--------------------------------------------------------------------------------

16. The Sale Agreement was amended on July 5, 2009 to, inter alia, add a feature
requiring New GM to provide additional New GM common stock in the event that the
amount of allowed general unsecured claims against the Old GM estate exceeds a
threshold amount (the “Purchase Price Adjustment”). See AMSPA § 3.2(c).11
Specifically, the Purchase Price Adjustment provides that if the Bankruptcy
Court issues an order finding that the estimated aggregate allowed general
unsecured claims against the Old GM estate exceeds $35 billion, then within five
business days thereof New GM will issue Adjustment Shares to the GUC Trust. See
id. If such order estimates the aggregate allowed general unsecured claims at or
in excess of $42 billion, New GM must issue 30 million Adjustment Shares, the
maximum amount of Adjustment Shares that may be required under the AMSPA. See
id.

17. On July 5, 2009, the sale was approved by the Bankruptcy Court. See Elliott,
829 F.3d at 146-47.

18. In September 2009, the Court established November 30, 2009 (the “Bar Date”)
as the deadline for filing proofs of claim against Old GM. See In re Motors
Liquidation Co., 529 B.R. at 535.

19. On March 29, 2011, the Court entered an order confirming the Plan, which,
among other things, authorized the creation of the GUC Trust pursuant to the
terms set forth in the GUC Trust Agreement. See id. at 535-36.

 

 

11 

See Second Amended and Restated Master Sale and Purchase Agreement, by and among
General Motors Corporation, Saturn LLC, Saturn Distribution Corporation and
Chevrolet-Saturn of Harlem, Inc., as Sellers, and NGMCO, Inc., as Purchaser,
dated as of June 26, 2009 (the “AMSPA”).

 

8



--------------------------------------------------------------------------------

20. Pursuant to the Plan, the GUC Trust Agreement, and a side letter by and
between the GUC Trust, the Debtors, New GM, and FTI Consulting (as trust monitor
of the GUC Trust) dated September 23, 2011 (the “Side Letter”), the GUC Trust
was granted exclusive authority to object to the allowance of general unsecured
claims, seek estimation of the amount of allowed general unsecured claims, and
seek Adjustment Shares from New GM. See Plan §§ 7.1(b), 7.3; GUC Trust Agreement
§ 5.1.

21. In February 2012, the Court entered an order providing that any claims filed
after entry of the order would be deemed disallowed unless, inter alia, the
claimant obtained leave of the Court or written consent of the GUC Trust.12

22. As of December 31, 2018, the total amount of Allowed General Unsecured
Claims against the Debtors’ estate was $31,855,431,837.00 approximately
$3.1 billion below the threshold for triggering the issuance of Adjustment
Shares under the AMSPA.13

 

II.

The Recalls and Subsequent Proceedings

In the Bankruptcy Court and Second Circuit.

23. In February and March 2014, over four years after the Bar Date, New GM
publicly disclosed the existence of the Ignition Switch Defect and issued a
recall, NHTSA Recall Number 14V-047, impacting approximately 2.1 million
vehicles. After this first wave of recalls, New GM issued additional recalls in
June, July and September of 2014 concerning defective ignition switches
affecting approximately 10 million additional vehicles, NHTSA Recall Numbers
14V-355, 14V-394, 14V-400, and 14V-540.

 

 

12 

See Order Approving Motion Pursuant to Bankruptcy Rule 3003 and Section 105(a)
of the Bankruptcy Code for an Order Disallowing Certain Late Filed Claims, dated
February 8, 2012 [ECF No. 11394] (the “Late Filed Claims Order”).

13 

See Motors Liquidation Company GUC Trust Quarterly Section 6.2(c) Report and
Budget Variance Report as of Dec. 31, 2018, dated Jan. 24, 2019 [ECF No. 14402].

 

9



--------------------------------------------------------------------------------

24. New GM issued a multitude of other recalls for safety defects throughout
2014. These included a recall issued in March 2014 pertaining to approximately
1.2 million vehicles with defective side airbags, NHTSA Recall Number 14V-118,
and another recall issued in March 2014 pertaining to over 1.3 million vehicles
with defective power steering, NHTSA Recall Number 14V-153.

25. After the issuance of these recalls (collectively, the “Recalls”), many
owners and lessees of defective Old GM and New GM vehicles filed lawsuits
against New GM. New GM sought to enjoin that litigation by filing motions to
enforce the Sale Order in the Bankruptcy Court. Specifically, New GM filed the
following motions:

 

  •  

Motion of General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the
Court’s July 5, 2009 Sale Order and Injunction, dated Apr. 21, 2014 [ECF
No. 12620] (the “Ignition Switch Plaintiffs Motion to Enforce”);

 

  •  

Motion of General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the
Court’s July 5, 2009 Sale Order and Injunction Against Plaintiffs in Pre-Closing
Accident Lawsuits, dated Aug. 1, 2014 [ECF No. 12807] (the “Pre-Closing Accident
Plaintiffs Motion to Enforce”)14;

 

  •  

Motion of General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the
Court’s July 5, 2009 Sale Order and Injunction (Monetary Relief Actions, Other
Than Ignition Switch Actions), dated Aug. 1, 2014 [ECF No. 12808] (the
“Non-Ignition Switch Plaintiffs Motion to Enforce” and together with the
Ignition Switch Plaintiffs Motion to Enforce and the Pre-Closing Accident
Plaintiffs Motion to Enforce, the “Motions to Enforce”).

 

 

14 

The claims sought to be enjoined in that motion were limited to personal injury
and wrongful death claims resulting from vehicles with the Ignition Switch
Defect (i.e., Recall No. 14V-047). The Pre-Closing Accident Plaintiffs Motion to
Enforce was also filed in conjunction with the launch of the Feinberg Protocol
which “provided eligible Plaintiffs with an alternative (i.e., a source of
recovery under the Feinberg Protocol) to the enforcement of the Sale Order and
Injunction against them.” According to the Pre-Closing Accident Plaintiffs
Motion to Enforce, the Feinberg Protocol was developed and designed “for the
submission, evaluation, and settlement of death or physical injury claims
resulting from accidents allegedly caused by defective ignition switches in
certain vehicles.” Pre-Closing Accident Plaintiffs Motion to Enforce [ECF
No. 12807] at 2.

 

10



--------------------------------------------------------------------------------

26. In large part, the prosecution of the Motions to Enforce set in motion
litigation over Plaintiffs’ late claims that was piecemeal and disjointed. In
furtherance of resolution of the Ignition Switch Plaintiffs Motion to Enforce,
on or about July 11, 2014, the Bankruptcy Court entered a Supplemental
Scheduling Order Regarding (I) Motion of General Motors LLC Pursuant to 11
U.S.C. §§ 105 and 363 to Enforce the Court’s July 5, 2009 Sale Order and
Injunction, (II) Objection Filed by Certain Plaintiffs in Respect Thereto, and
(III) Adversary Proceeding No. 14-01929 [ECF No. 12770] (the “Supplemental
Scheduling Order”).15 The Supplemental Scheduling Order identified four
threshold issues (the “2014 Threshold Issues”) to be determined, including
whether any of the claims in these actions were claims against Old GM and, if
so, whether such claims should “nevertheless be disallowed/dismissed on grounds
of equitable mootness . . . .” Id.16 The Supplemental Scheduling Order also
required the parties to submit to the Bankruptcy Court on or before August 8,
2014 agreed upon stipulations of fact and to jointly identify any facts that
could not be stipulated to with respect to the Four Threshold Issues,17 and
established a briefing schedule for the Four Threshold Issues.

 

 

15 

The Supplemental Scheduling Order superseded the Scheduling Order Regarding
(I) Motion of General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce
the Court’s July 5, 2009 Sale Order and Injunction, (II) Objection Filed by
Certain Plaintiffs in Respect Thereto, and (III) Adversary Proceeding
No. 14-01929 entered on May 16, 2014 [ECF No. 12697] (the “May 2014 Scheduling
Order”). Among other things, the May 2014 Scheduling Order identified five
(5) threshold issues to be resolved and required the submission of agreed-upon
stipulations of fact to the Bankruptcy Court by July 1, 2014.

16 

Notably, the only vehicles covered by the 2014 Threshold Issues briefing were
those with the Ignition Switch Defect.

17 

On August 8, 2014, New GM, certain Plaintiffs by and through Designated Counsel,
the Groman Plaintiffs, the GUC Trust, and the Unitholders filed the Agreed and
Disputed Stipulations of Fact Pursuant to the Court’s Supplemental Scheduling
Order, Dated July 11, 2014 [ECF No. 12826] (the “August 8, 2014 Stipulations of
Fact”).

 

11



--------------------------------------------------------------------------------

27. This schedule was later applied to the Pre-Closing Accident Plaintiffs
Motion to Enforce, which was limited to accidents involving vehicles with the
Ignition Switch Defect. See Scheduling Order Regarding Motion of General Motors
LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the Court’s July 5, 2009
Sale Order and Injunction Against Plaintiffs in Pre-Closing Accident Lawsuits
[ECF No. 12897].

28. On April 15, 2015, the Bankruptcy Court issued its Decision on Motion to
Enforce Sale Order, In re Motors Liquidation Co., 529 B.R. 510 (the “Enforcement
Decision”) [ECF No. 13109]. The Bankruptcy Court held that the Ignition Switch
Plaintiffs were known creditors who did not receive constitutionally adequate
notice of the Sale or Bar Date. See id. at 574.

29. The Bankruptcy Court further held that while “late claims filed by the
Plaintiffs might still be allowed, assets transferred to the GUC Trust under the
Plan could not now be tapped to pay them” under the doctrine of equitable
mootness. Id. at 529; see also June 2015 Judgment ¶ 6. On direct appeal, the
Second Circuit vacated this equitable mootness ruling as an advisory opinion.
See Elliott, 829 F.3d at 168-69.

30. The Non-Ignition Switch Plaintiffs Motion to Enforce, which was limited to
plaintiffs asserting economic loss claims and did not cover accident plaintiffs,
was deferred pending resolution of the Ignition Switch Plaintiffs Motion to
Enforce. See In re Motors Liquidation Co., 529 B.R. at 523. It has not yet been
determined whether any non-ignition switch plaintiffs suffered a due process
violation in connection with the entry of the Sale Order or the Bar Date Order.

 

12



--------------------------------------------------------------------------------

III.

Developments in the Bankruptcy Court Following the Second Circuit Opinion.

31. On or about December 13, 2016, on remand from the Second Circuit’s opinion
vacating the equitable mootness ruling and making clear the due process
violation, the Bankruptcy Court issued the Order to Show Cause Regarding Certain
Issues Arising from Lawsuits with Claims Asserted Against General Motors LLC
That Involve Vehicles Manufactured by General Motors Corporation [ECF No. 13802]
(the “Order to Show Cause”). The Order to Show Cause identified five
(5) threshold issues (the “2016 Threshold Issues”) for resolution in light of
the Second Circuit decision. Relevant here is the issue of whether “the Ignition
Switch Plaintiffs and/or Non-Ignition Switch Plaintiffs [defined in the Order to
include plaintiffs asserting both economic loss and personal injury or wrongful
death claims] satisfy the requirements for authorization to file late proof(s)
of claim against the GUC Trust and/or are such claims equitably moot (the “Late
Proof of Claim Issue”).”18

32. The Order to Show Cause also established a December 22, 2016 deadline to
file motions seeking authority to file late claims (“Late Claims Motions”).19
See Order to Show Cause at 5 ¶ 1. No additional issues (such as class
certification, discovery, or the merits of a late proof of claim) would be
addressed in these motions. See id. In addition, the procedures provided that
briefing and adjudication of any Late Claims Motions filed by Non-Ignition
Switch Plaintiffs and Pre-Closing Accident Plaintiffs would be stayed pending
resolution of the other 2016 Threshold Issues. See id. at 5 ¶ 2.

33. In accordance with the Order to Show Cause, on December 22, 2016, the
Ignition Switch Plaintiffs, certain Non-Ignition Switch Plaintiffs, and certain
Pre-Closing Accident

 

 

18 

Order to Show Cause Regarding Certain Issues Arising from Lawsuits with Claims
Asserted Against General Motors LLC (“New GM”) that Involve Vehicles
Manufactured by General Motors Corporation (“Old GM”), dated Dec. 13, 2016 [ECF
No. 13802], at 2-3.

19 

Pursuant to an Order to Show Cause, on December 22, 2016, the Economic Loss
Plaintiffs and certain Pre-Closing Accident Plaintiffs who had not received
notice of the Order to Show Cause, filed motions for authority to file late
proofs of claim [ECF Nos. 13806, 13807], including late class proofs of claim;
on July 28, 2017, certain Pre-Closing Accident Plaintiffs filed a motion for
authority to file late proofs of claim [ECF No. 14018], as supplemented on
August 10, 2017, September 19, 2017, December 12, 2017 and July 19, 2018 [ECF
Nos. 14046, 14112, 14195, 14346]; and on July 27, 2018, certain Pre-Closing
Accident Plaintiffs filed a motion for authority to file late proofs of claim
[ECF No. 14350]. Pursuant to the Order to Show Cause, certain other Plaintiffs
have filed joinders to these motions [ECF Nos. 13811, 13818]. On May 25, 2018,
certain Pre-Closing Accident Plaintiffs filed a supplemental Late Claims Motion
[ECF No. 14325]. The term “Late Claims Motions” as defined in this Motion
encompasses all of these filings.

 

13



--------------------------------------------------------------------------------

Plaintiffs filed Late Claims Motions.20 The motions attached proposed proofs of
claim, including proposed class proofs of claim asserted on behalf of purported
class representatives for Ignition Switch Plaintiffs and Non-Ignition Switch
Plaintiffs, and 175 individual proofs of claim on behalf of certain Pre-Closing
Accident Plaintiffs. See id.21 Certain other Plaintiffs subsequently filed
joinders to the Late Claims Motions pursuant to the terms of the Order to Show
Cause.

34. Thereafter, in connection with the Ignition Switch Plaintiffs’ and certain
Pre-Closing Accident Plaintiffs’ Late Claims Motions, the parties participated
in two status conferences before the Bankruptcy Court, engaged in preliminary
rounds of discovery, and filed briefs addressing two preliminary issues raised
in the Late Claims Motions: (i) whether relief can be granted absent a showing
of excusable neglect under the Pioneer factors; and (ii) the applicability of
any purported agreements with the GUC Trust or other tolling arrangements to
toll timeliness objections (the “Initial Late Claims Motions Issues”).22
Subsequent to such briefing, certain Plaintiffs who had not previously appeared
before the Bankruptcy Court filed motions seeking authority to file late proofs
of claim.

 

 

20 

See Motion for an Order Granting Authority to File Late Class Proofs of Claim,
dated Dec. 22, 2016 [ECF No. 13806] (the “Economic Loss Late Claim Motion”);
Omnibus Motion by Certain Pre-Closing Accident Plaintiffs for Authority to File
Late Proofs of Claim for Personal Injuries and Wrongful Deaths, dated Dec. 22,
2016 [ECF No. 13807].

21 

On April 24, 2018, the Ignition Switch Plaintiffs and certain Non-Ignition
Switch Plaintiffs filed amended proposed class proofs of claim. See Notice of
Filing of Amended Exhibits to Motion for an Order Granting Authority to File
Late Class Proofs of Claim, dated Apr. 25, 2018 [ECF No. 14280].

22 

See Order Establishing, Inter Alia, Briefing Schedule for Certain issues Arising
from Late Claim Motions Filed by Ignition Switch Plaintiffs, Non-Ignition Switch
Plaintiffs and Certain Pre-Closing Accident Plaintiffs, dated Mar. 2, 2017 [ECF
No. 13869]; Opening Brief by General Motors LLC with Respect to Initial Late
Claim Motions Issues, dated Mar. 6, 2017 [ECF No. 13871]; The Ignition Switch
Plaintiffs’ Brief on the Initial Late Claim Motions Issues, dated Mar. 6, 2017
[ECF No. 13872]; Opening Brief of GUC Trust Administrator and Participating
Unitholders on the Applicability of Pioneer and Tolling to Plaintiffs’ Motions
to File Late Claims, dated Mar. 6, 2017 [ECF No. 13873]; Brief on Applicability
of Pioneer and Tolling Issues in Connection with Omnibus Motion by Certain
Pre-Closing Accident Plaintiffs for Authority to File Late Proofs of Claim for
Personal Injuries and Wrongful Deaths, dated Mar. 6, 2017 [ECF No. 13874].

 

14



--------------------------------------------------------------------------------

IV.

Plaintiffs’ Alleged Claims Against Old GM.

35. The proposed class claims addressed in the Ignition Switch Plaintiffs’ and
certain Non-Ignition Switch Plaintiffs’ Late Claims Motions (the “Proposed
Class Claims”) allege that Old GM knew about the Ignition Switch Defect, other
defects in ignition switches, defects in side airbags, and defects in power
steering for years prior to the Bar Date.23 The Proposed Class Claims further
allege that Old GM concealed the existence of these defects, causing Plaintiffs
to overpay for defective vehicles and bear the costs of repairs while Old GM
reaped the benefit of selling defective vehicles at inflated prices and avoiding
the costs of a recall.24

36. Based on these allegations, the Ignition Switch Plaintiffs and Non-Ignition
Switch Plaintiffs assert claims against the Old GM estate under the laws of each
of the 50 states and the District of Columbia for: (i) fraudulent concealment;
(ii) unjust enrichment; (iii) consumer protection claims; (iv) breach of the
implied warranty of merchantability; and (v) negligence.25

37. Certain Pre-Closing Accident Plaintiffs assert personal injury and wrongful
death claims arising from accidents they assert were caused by vehicles subject
to Recall No.14V-047. Certain other Pre-Closing Accident Plaintiffs assert
personal injury and wrongful death claims arising from accidents they assert
were caused by vehicles subject to Recall Nos. 14V-118, 14V-153, 14V-355,
14V-394, 14V-400, and 14V-540 (collectively, the “Personal Injury Claims,” and
together with the Proposed Class Claims, the “Claims”).

 

 

23 

See Amended Exhibit A to the Economic Loss Late Claim Motion (the “Proposed
Ignition Switch Class Claim”), ¶¶ 57-285; Exhibit B to the Economic Loss Late
Claim Motion (the “Proposed Non-Ignition Switch Class Claim”) ¶¶ 38-175.

24 

See, e.g., Proposed Ignition Switch Class Claim ¶ 374; Proposed Non-Ignition
Switch Class Claim ¶ 278.

25 

See Proposed Ignition Switch Class Claim ¶¶ 358-1697; Proposed Non-Ignition
Switch Class Claim ¶¶ 262-1744.

 

15



--------------------------------------------------------------------------------

38. New GM has consistently taken the position that the Claims are properly
asserted against the GUC Trust and not against New GM.26

39. Subsequent to filing the Late Claims Motions, counsel for the proposed class
representatives for the Ignition Switch Plaintiffs, the proposed class
representatives for certain Non-Ignition Switch Plaintiffs, and counsel for
certain Pre-Closing Accident Plaintiffs provided the GUC Trust with materials
and expert reports describing in detail the factual background for their Claims,
the alleged viability of the asserted Claims and the alleged amount of damages
(the “Proffered Evidence”).

40. In addition, they provided a report by Stefan Boedeker, an expert on surveys
and statistical sampling, analyzing the amount of alleged damages for the
Ignition Switch Plaintiffs’ and certain Non-Ignition Switch Plaintiffs’ claims
based on a conjoint analysis conducted by Mr. Boedeker and the Berkeley Research
Group.

41. Conjoint analysis is a set of econometric and statistical techniques
developed to study consumer preferences and is widely used as a market research
tool. In a conjoint analysis, study participants review a set of products with
different attributes (such as a vehicle shown in different colors) and choose
which product they would prefer to purchase. The collected data can be used to
determine market preferences and the value consumers place on particular
attributes of a product. Here, the alleged amount of damages for economic loss
claims was determined by using a conjoint analysis to evaluate the difference in
value that consumers placed on an Old GM vehicle without a defect as compared to
an identical vehicle with a defect. Conjoint studies were conducted where the
defect was described as causing physical harm and death, as well as where the
defect was described as involving no physical harm or death.

 

 

26 

The record is replete with attempts by New GM to saddle the Old GM estate with
these potentially massive claims. “To the extent Plaintiffs can prove that they
are entitled to any relief, the appropriate remedy is to permit them to seek
allowance of an unsecured claim against the Old GM bankruptcy estate.” Dkt.
12981 (New GM’s 2014 Threshold Issues Br.) at 53; “To the extent they had any
claim, it was against Old GM and they retained that claim after the 363 Sale.”
Id. at 36; “Every one of their claims, the economic loss plaintiffs’ claims, is
a claim that’s assertable against Old GM as it relates to an Old GM vehicle.”
Hr’g Tr. Feb. 17, 2015 at 59:17-19 (New GM counsel Arthur Steinberg).

 

16



--------------------------------------------------------------------------------

42. Following rulings by Judge Furman in the multi-district proceeding pending
in the United States District Court for the Southern District of New York
regarding the viability of claims in certain states, counsel for the Named
Plaintiffs provided the GUC Trust with refined estimates of the amount of
damages. Counsel started with median estimates of damages per vehicle based on
the conjoint analysis, and multiplied that by the number of defective Old GM
vehicles in each state without a manifestation requirement. Depending on which
estimate was used (i.e., the estimate based on a defect causing physical harm
and death, or the estimate based on time-to-recall), the estimated damages could
equal or exceed $77 billion.

43. Certain Pre-Closing Accident Plaintiffs provided materials describing the
personal injury and wrongful death claims of certain plaintiffs and
demonstrating the alleged value of these claims based on exemplar verdict
amounts. The valuation of damages was assessed and approved by W. Mark Lanier,
an experienced trial attorney recognized as a leader in the field.

44. The valuation of these plaintiffs’ asserted damages in the Proffered
Evidence is well in excess of the amount necessary to trigger New GM’s
obligation to issue the maximum amount of Adjustment Shares under the AMSPA.
While the GUC Trust disputes that Plaintiffs are entitled to this (or any) level
of damages, it recognizes that there is no guarantee that it would be able to
defeat or reduce such damages claims if the issues were litigated.

45. Likewise, New GM has presented the GUC Trust Administrator with expert
reports and other evidence attempting to discredit the Proffered Evidence and
also support its position in these bankruptcy cases and other related litigation
(“New GM Evidence”). New GM offers no alternative damage valuation method.
Rather, New GM alleges that there is simply no basis for economic loss or
personal injury damages.

 

17



--------------------------------------------------------------------------------

46. While the GUC Trust believes there are legal and factual arguments that
refute the damages asserted in the Proffered Evidence, it recognizes that there
is no guarantee that it would be able to defeat or reduce such damages claims if
the issues were litigated. At a minimum, the GUC Trust believes that such
litigation would be expensive and time consuming. Thus, after reviewing the
Proffered Evidence, the New GM Evidence, and in consultation with the GUC Trust
Monitor, and considering the benefits of the Settlement as a whole to the
Unitholders to whom it owes its fiduciary duty, the GUC Trust has concluded that
the Settlement falls well within the range of reasonableness.

 

V.

The Settlement Agreement.

47. Following the filing of the Late Claims Motions, the Parties engaged in
extensive negotiations to resolve the numerous complex issues raised by
Plaintiffs’ claims against the Old GM estate and the assets held and previously
distributed by the GUC Trust. After the Court issued the Settlement Decision,
and after the expiration of the forbearance agreement between the GUC Trust and
New GM, the GUC Trust conducted extensive additional negotiations with the
Plaintiffs and New GM. The GUC Trust also reviewed voluminous materials
regarding the merits and potential value of Plaintiffs’ claims that were
provided by each side of the dispute (i.e., Plaintiffs and New GM). As a result
of these additional negotiations, the GUC Trust, Co-Lead Counsel for Ignition
Switch and certain Non-Ignition Switch Plaintiffs, counsel for certain
Pre-Closing Accident Plaintiffs and the Participating Unitholders entered into
the Prior Settlement. The Court held in the Rule 23 Decisions that the Prior
Settlement as drafted could not be approved unless the Ignition Switch and
certain Non-Ignition Switch Plaintiffs could certify one or more classes under
Rule 23, and denied the Initial 9019 Motion without prejudice.

 

18



--------------------------------------------------------------------------------

48. Following the Rule 23 Decisions, the Signatory Plaintiffs, the GUC Trust,
and the Participating Unitholders engaged in further good faith, arms’-length
negotiations. As a result of these further negotiations, the Parties executed
the Settlement Agreement that is the subject of this Motion.

49. The Settlement Agreement resolves the Late Claims Motions (including the
Initial Late Claim Motions Issues) filed by the Signatory Plaintiffs, and
provides a mechanism (estimation) for the determination of the allowance of the
Signatory Plaintiffs’ claims, and the Signatory Plaintiffs’ rights to GUC Trust
Assets. The Settlement Agreement also places the asserted claims of all
Signatory Plaintiffs on the same track, correcting, for the most part, the
disjointed approach introduced by New GM.

50. The key terms of the Settlement Agreement are as follows:27

Notice Costs:

 

  a.

The GUC Trust agrees to pay the reasonable costs and expense for Court-approved
notice of the Settlement to the Classes and Pre-Closing Accident Plaintiffs in
an amount not to exceed $13.72 million.28

Condition Precedent to the Settlement Agreement:

 

  b.

The Settlement set forth in the Settlement Agreement becomes effective on the
date the Final Approval Order is entered (the “Settlement Effective Date”).

Plaintiffs’ Release:

 

 

27 

This summary of the Settlement Agreement is qualified in its entirety by the
terms and provisions of the Settlement Agreement. To the extent that there are
any inconsistencies between the description of the Settlement Agreement
contained in the Motion and the terms and provisions of the Settlement
Agreement, the Settlement Agreement shall control. A copy of the Settlement
Agreement is attached hereto as Exhibit A.

28 

The GUC Trust’s agreement to pay up to $13.72 million of notice costs under the
Settlement Agreement is an increase from the $6 million notice cost cap amount
under the Prior Settlement Agreement. In exchange for this increase in notice
funding, and the practical reality that these amounts must now be paid prior to
receiving any release from the Plaintiffs, under the Settlement Agreement, the
GUC Trust is not making the $15 million settlement amount payment to the
Plaintiffs that was contemplated under the Prior Settlement Agreement.

 

19



--------------------------------------------------------------------------------

  c.

Upon the Settlement Effective Date, the Plaintiffs will be deemed to irrevocably
waive and release all claims against the GUC Trust, including a release of any
rights to prior distributions of or current GUC Trust Assets and any rights to
distributions by the Avoidance Action Trust, and waive jury trial rights with
regard to fixing the amount of individual claims that are estimated for
allowance purposes and entitlement to any value from the Adjustment Shares (the
“Waiver Provision”).

Settlement Fund:

 

  d.

In light of the benefits of the Settlement, the GUC Trust agrees that, subject
to the entry of the Final Approval Order, it will seek the entry of a Claims
Estimate Order that: (i) estimates the aggregate allowed General Unsecured
Claims of Plaintiffs against Sellers and/or the GUC Trust pursuant to
Section 5.1 of the GUC Trust Agreement, Section 7.3 of the Plan, Section 3.2(c)
of the AMSPA, and the Side Letter, in an amount that, as of the date of the
Estimation Order, could equal or exceed $10 billion, thus triggering the
issuance of the maximum amount of the Adjustment Shares; and (ii) directs that,
subject to Section 7 of the Settlement Agreement, any such Adjustment Shares
issued as a result of an Estimation Order, or the value of such Adjustment
Shares be promptly delivered by New GM to a trust, fund or other vehicle (the
“Settlement Fund”) established and designated by the Signatory Plaintiffs for
the exclusive benefit of Plaintiffs.

 

  e.

Certain Pre-Closing Accident Plaintiffs consent to estimation of their personal
injury and wrongful death claims by this Court solely for the purposes of
determining the aggregate Allowed General Unsecured Claims for a Claims Estimate
Order, and waive any related jury trial rights.

 

  f.

Under the Final Approval Order, all Unitholders, all defendants in the Term Loan
Avoidance Action, and all holders of Allowed General Unsecured Claims, other
than the Plaintiffs, via notice and bar order, will be deemed to irrevocably
waive and release any and all rights to the Adjustment Shares.

Settlement Payments And Attorneys’ Fees:

 

  g.

Subject to notice, an opportunity for Plaintiffs to object, and approval by the
Bankruptcy Court, the Signatory Plaintiffs will determine the overall allocation
of the value of the Settlement Fund between economic loss claims and personal
injury/wrongful death claims, the eligibility and criteria for payment, and
procedures for payment of attorneys’ fees.

 

  h.

Notice of the proposed allocation, proposed eligibility and criteria for
payment, and proposed procedures for payment of attorneys’ fees will be posted
on a settlement website, along with information about the hearing date and how
and when to assert any objections.

 

  i.

Being defined as a Plaintiff does not assure any party that he, she, or it will
receive a distribution from the Adjustment Shares (or their value), if any, or
any other consideration contained in the Settlement Fund.

 

20



--------------------------------------------------------------------------------

No Waiver Of Claims Against New GM:

 

  j.

Nothing in the Settlement Agreement is intended to waive any claims against New
GM or to be an election of remedies against New GM; nor does the Settlement
Agreement or any payments made in connection therewith represent full
satisfaction of any claims against Old GM, unless and until such claims are, in
fact, paid in full from every available source; provided, however, that in no
event shall any Plaintiff be permitted to seek any further payment or
compensation from the GUC Trust in respect of their claims or otherwise, other
than the Adjustment Shares.

 

  k.

Except as mandated otherwise under applicable law, nothing in the Settlement
Agreement shall waive any claims that any Plaintiff may have against New GM or
constitute an election of remedies by any Plaintiff, and neither Adjustment
Shares nor any distribution thereof to any Plaintiff shall represent full and
final satisfaction of any claim that any Plaintiff may have against New GM, all
of which are expressly reserved.

 

  l.

The Bankruptcy Court’s estimate of the aggregate Allowed General Unsecured
Claims in the Claims Estimate Order shall not operate as a cap on any of the
claims of any of the Plaintiffs against New GM.

51. Under the Settlement Agreement, the “Ignition Switch Class” is defined as
plaintiffs asserting economic loss claims who, prior to July 10, 2009, owned or
leased a vehicle with an ignition switch defect included in Recall No. 14V-047.
The “Non-Ignition Switch Class” (together with the Ignition Switch Class, the
“Classes”) is defined as plaintiffs asserting economic loss claims who, prior to
July 10, 2009, owned or leased a vehicle with defects in ignition switches, side
airbags, or power steering included in NHTSA Recall Nos. 14V-118, 14V-153,
14V-355, 14V-394, and 14V-400.

RELIEF REQUESTED

52. By this Motion, the GUC Trust respectfully requests that this Court,
pursuant to Bankruptcy Code Sections 105, 363, and 1142 and Bankruptcy Rules
3002, 9014, and 9019: (i) approve the actions of the GUC Trust Administrator in
entering into the Settlement and seeking estimation of the claims at the
appropriate time as provided by the Settlement Agreement; and (ii) authorize the
reallocation of GUC Trust Assets. The GUC Trust further requests that this Court
approve the Settlement pursuant to Rule 9019 at the time of the Final Approval
Hearing.

 

21



--------------------------------------------------------------------------------

BASIS FOR RELIEF REQUESTED

 

I.

The Court Should Find that Entry into the Settlement is an Appropriate Exercise
of the GUC Trust Administrator’s Authority and Approve Actions Taken by the GUC
Trust Administrator in Connection Therewith Pursuant to Section 8.1(e) of the
GUC Trust Agreement.

53. The GUC Trust Administrator seeks a determination by the Court that entry
into the Settlement and a motion seeking estimation of Allowed General Unsecured
Claims, at the time and in the manner described in the Settlement Agreement, is
an appropriate exercise of the GUC Trust Administrator’s rights, powers, and/or
privileges.

54. “The practice is well established by which trustees seek instructions from
the court, given upon notice to creditors and interested parties, as to matters
which involve difficult questions of judgment.” Mosser v. Darrow, 341 U.S. 267,
274 (1951); see also In the Matter of the Application of U.S. Bank Nat’l Ass’n,
No. 651625/2018, NYSCEF No. 1 (N.Y. Sup. Ct. April 4, 2018) (petition seeking an
order, following an estimation proceeding, that instructs and authorizes
trustees to make distributions pursuant to method proposed); In re Am. Home
Mort. Inv. Trust 2005-2, No. 14 Civ. 2494 (AKH), 2014 U.S. Dist. LEXIS 111867,
at *29-30 (explaining that “[t]rust instruction proceedings are a
well-established procedure by which trustees (and other affected parties) can
seek judicial guidance from the court about how to resolve immediate and
difficult issues of interpretation of governing documents”), In re Peierls
Family Inter Vivos Trusts, 59 A.3d 471, 477 (Del. Ch. 2012) (noting that a
“request for judicial relief involving a trust can be appropriate in many
circumstances”).

55. Judge Wiles recently considered a similar request for instruction in In re
Tronox Inc., No. 09-10156 (MEW), 2015 Bankr. LEXIS 1974 (Bankr. S.D.N.Y.
June 17, 2015). In that matter, the trustee of the Tronox Incorporated Tort
Claims Trust (established under the Tronox debtors’ plan of reorganization, and
governed by a trust agreement and a set of trust distribution

 

22



--------------------------------------------------------------------------------

procedures) filed a motion seeking instruction regarding whether the trustee was
correct with respect to certain past action. See id. at *1-2. The court noted
that because the trustee was seeking “‘comfort’ as to actions already taken
rather than . . . ‘instructions’ as to what the [t]rustee should do going
forward in administering the [t]rust,” it had “some skepticism as to whether the
motion . . . [was] an appropriate request for instructions.” Id. at *21. The
court based its skepticism on the notion that “[o]rdinarily a [t]rustee seeks
instructions when it has not yet taken action and where the [t]rustee is unsure
as to what to do, and may even face liability for an incorrect choice.” Id.
(citations omitted). The court further noted that the request before it was “not
really a request for ‘instructions’ as to how to interpret the existing [t]rust
documents[,]” but “more of a request for an advisory opinion as to whether a
proposed change to the” trust distribution procedures “would be consistent (or
inconsistent) with the terms of the [debtors’ plan] and the vested rights of
claimants.” Id. at *22. Noting, however, that it was “plain that further
litigation – and thereby further delays in distributions to the beneficiaries of
the [t]rust, who [had] already been waiting for many years – [were] inevitable
unless some binding clarification of these issues is provided[,]” and based upon
the conclusion that the court, under the plan, had “continuing jurisdiction over
any issue relating to the interpretation and application of the [t]rust
[a]greement” and the trust distribution procedures, the court found that it was
“appropriate” to exercise its jurisdiction and issue the ruling as requested.
Id. at *23.

56. Here, the GUC Trust Administrator is specifically authorized to seek
guidance from the Court in this matter pursuant to § 8.1(e) of the GUC Trust
Agreement, which provides, in relevant part, that

where the GUC Trust Administrator determines, in its reasonable discretion, that
it is necessary, appropriate, or desirable, the GUC Trust Administrator will
have the right to submit to the Bankruptcy Court . . . any question or questions
regarding any specific action

 

23



--------------------------------------------------------------------------------

proposed to be taken by the GUC Trust Administrator with respect to the [GUC
Trust Agreement], the GUC Trust, or the GUC Trust Assets . . . . Pursuant to the
Plan, the Bankruptcy Court has retained jurisdiction for such purposes and may
approve or disapprove any such proposed action upon motion by the GUC Trust
Administrator.

GUC Trust Agreement § 8.1(e).

57. The GUC Trust Administrator has determined that, given the import of both
the Settlement and the estimation of allowed General Unsecured Claims, it is
necessary, appropriate, and desirable to ask the Court at this time whether the
actions the GUC Trust Administrator proposes to take in connection therewith are
permissible and appropriate. As noted, the GUC Trust Administrator has the
exclusive right to object to General Unsecured Claims, seek estimation of the
amount of allowed General Unsecured Claims, and seek Adjustment Shares from New
GM. Plan §§ 7.1(b), 7.3; GUC Trust Agreement § 5.1. Moreover, similar to the
circumstances extant in Tronox, the Court has continuing jurisdiction to
interpret, implement, or enforce the GUC Trust Agreement. Plan § 11.1(i); see
also GUC Trust Agreement § 8.1(e). Unlike the Tronox trustee, however, the GUC
Trust Administrator is seeking instruction regarding actions it proposes to take
based on its interpretation of the relevant documents. Based on the foregoing,
it is well within the Court’s authority to issue a ruling “approv[ing] . . .
[the described] proposed action” by the GUC Trust Administrator. GUC Trust
Agreement § 8.1(e).

58. Accordingly, the Court should find that entry into the Settlement Agreement
is an appropriate exercise of the GUC Trust Administrator’s authority and
approve the actions to be taken pursuant therewith, including seeking entry of a
Claims Estimate Order after entry of the Final Approval Order.

 

24



--------------------------------------------------------------------------------

II.

The Bankruptcy Court Should Approve and Authorize the Reallocation of
$13,720,000 of GUC Trust Assets.

53. Pursuant to the Settlement Agreement, the GUC Trust is responsible for
funding the cost of notice contemplated herein, up to an amount of
$13.72 million (the “Notice Cost Cap Amount”). The Notice Cost Cap Amount is
based on an estimate by the Plaintiffs’ notice expert Epiq/Hilsoft for the costs
of direct mail notice of the Settlement Agreement to the Classes. The projected
costs are “all in” amounts that provide for a “state of the art” notice program
including costs for mailing and social media. The GUC Trust respectfully
requests authority to reallocate $13.72 million from otherwise distributable
assets of the GUC Trust for use in funding the notice.

58. As noted above, under the terms of the Settlement, the GUC Trust is
obligated to pay up to $13.72 million to fund the cost of notice. Pursuant to
Section 5.5 of the GUC Trust Agreement, the GUC Trust Administrator is afforded
the flexibility to “hold back” from distributions (with the approval of the GUC
Trust Monitor)29 assets that would otherwise be distributed to GUC Trust
Beneficiaries to reserve for unresolved disputed claims. See GUC Trust Agreement
§ 5.5. The GUC Trust has historically held back an amount sufficient to pay
$50 million in disputed claims, which totals approximately $14.8 million. Since
the only remaining dispute is with the Plaintiffs, the GUC Trust seeks authority
to use the disputed claims holdback to pay the amount required under the
Settlement Agreement. Section 6.1 of the GUC Trust Agreement specifically
provides the GUC Trust Administrator with the ability to seek Bankruptcy Court
approval (after consultation with the GUC Trust Monitor) to redesignate GUC
Trust Distributable Assets.

 

 

29 

As required by Section 6.1 of the GUC Trust Agreement, the GUC Trust
Administrator has consulted with the GUC Trust Monitor with respect to the
proposed reallocation and use of distributable cash. GUC Trust Agreement § 6.1.
The GUC Trust Monitor supports the relief requested herein.

 

25



--------------------------------------------------------------------------------

59. The GUC Trust’s agreement to pay up to $13.72 million for notice falls well
within the types of “expenses, costs, liabilities, obligations or fees” that may
be “held back” and reallocated for use by the GUC Trust pursuant to Section 6.1
of the GUC Trust Agreement.

60. Accordingly, the GUC Trust submits that, pursuant to Sections 5.5 and 6.1(b)
of the GUC Trust Agreement, the request to reallocate $13.72 million of
otherwise distributable assets for the purposes of funding notice is warranted
and the Settlement should be approved pursuant to the terms of the GUC Trust
Agreement.

 

III.

The Settlement Will Confer Benefits Greater than Those that Would be Obtained
Through Further Litigation.

61. Bankruptcy Rule 9019(a) provides, in part, that “[o]n motion by the trustee
and after notice and a hearing, the court may approve a compromise or
settlement.” Fed. R. Bankr. P. 9019(a). This Court also has authority to approve
a settlement under Bankruptcy Code section 105(a), which empowers it to issue
any order that is “necessary or appropriate.” 11 U.S.C. § 105(a).

62. The authority to approve a compromise or settlement is within the sound
discretion of the Court. See Newman v. Stein, 464 F.2d 689, 692 (2d Cir. 1972).
The Court should exercise its discretion “in light of the general public policy
favoring settlements.” In re Hibbard Brown & Co., Inc., 217 B.R. 41, 46 (Bankr.
S.D.N.Y. 1998) (citation omitted); see also Nellis v. Shugrue, 165 B.R. 115, 123
(S.D.N.Y. 1994) (“[T]he general rule [is] that settlements are favored and, in
fact, encouraged . . . .” (citation omitted)).

63. When exercising its discretion, the Court must determine whether the
settlement is fair and equitable, reasonable, and in the best interests of the
estate. See, e.g., Airline Pilots Ass’n, Int’l v. Am. Nat’l Bank & Tr. Co. (In
re Ionosphere Clubs, Inc.), 156 B.R. 414, 426 (S.D.N.Y. 1993), aff’d, 17 F.3d
600 (2d Cir. 1994); In re Purofied Down Prods. Corp., 150 B.R. 519, 523
(S.D.N.Y. 1993). Where “the integrity of the negotiation process is preserved, a
strong initial presumption of fairness attaches to the proposed settlement . . .
.” In re Hibbard, 217 B.R. at 46.

 

26



--------------------------------------------------------------------------------

64. The Court need not decide the numerous issues of law and fact raised in the
underlying dispute, “but must only ‘canvass the issues and see whether the
settlement falls below the lowest point in the range of reasonableness.’” In re
Adelphia Commc’ns Corp., 327 B.R. 143, 159 (Bankr. S.D.N.Y. 2005) (quoting In re
W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir. 1983)); see also In re Purofied, 150
B.R. at 522 (“[T]he court need not conduct a ‘mini-trial’ to determine the
merits of the underlying [dispute] . . . .”).

65. The Court evaluates whether the Settlement Agreement is fair and equitable
based on “the probabilities of ultimate success should the claim be litigated,”
and “an educated estimate of the complexity, expense, and likely duration of . .
. litigation, the possible difficulties of collecting on any judgment which
might be obtained, and all other factors relevant to a full and fair assessment
of the wisdom of the proposed compromise.” Protective Comm. for Indep.
Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968).

66. Courts in this jurisdiction consider the following Iridium factors in
determining whether approval of a settlement is warranted:

(1) the balance between the litigation’s possibility of success and the
settlement’s future benefits; (2) the likelihood of complex and protracted
litigation, “with its attendant expense, inconvenience, and delay,” including
the difficulty in collecting on the judgment; (3) “the paramount interests of
the creditors,” including each affected class’s relative benefits “and the
degree to which creditors either do not object to or affirmatively support the
proposed settlement”; (4) whether other parties in interest support the
settlement; (5) the “competency and experience of counsel” supporting, and
“[t]he experience and knowledge of the bankruptcy court judge” reviewing, the
settlement; (6) “the nature and breadth of releases to be obtained by officers
and directors”; and (7) “the extent to which the settlement is the product of
arm’s length bargaining.”

 

27



--------------------------------------------------------------------------------

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating
LLC), 478 F.3d 452, 462 (2d Cir. 2007) (citations omitted).

67. The Settlement Agreement falls well within the range of reasonableness and
satisfies each of the Iridium factors as set forth below. Thus, the Settlement
Agreement should be approved under Bankruptcy Rule 9019.

 

  A.

Plaintiffs’ Claims Raise Numerous Complex Litigation Issues.

68. The first two Iridium factors—(1) the balance between the litigation’s
likelihood of success and the settlement’s benefits; and (2) the likelihood of
complex and protracted litigation—are easily met. As detailed below, continued
litigation over Plaintiffs’ claims raises significant, complex issues, has an
uncertain outcome, and would be costly and time consuming. Conversely, the
benefits of near-term, certain resolution are clear.

 

  1.

Litigation over Plaintiffs’ Claims Raises Numerous Complex Issues.

69. One complex, contentious issue raised by the litigation over Plaintiffs’
claims is whether the Court should grant Plaintiffs authority to file late
claims and class claims under the Late Filed Claims Order. See Late Filed Claims
Order at 1-2.

70. As an initial matter, there is a dispute over the standard for obtaining
leave to file late claims. Certain Plaintiffs have argued that creditors may
assert late claims based solely on a showing that they have suffered a due
process violation related to the Bar Date.30 The GUC Trust has taken the
position that Plaintiffs are precluded from asserting late claims because of
Plaintiffs’ strategic delay in pursuing claims against the GUC Trust after the
Recalls.31

 

 

30 

See, e.g., The Ignition Switch Plaintiffs’ Brief on the Initial Late Claim
Motions Issues, dated Mar. 6, 2017 [ECF No. 13872]; Brief on Applicability of
Pioneer and Tolling Issues in Connection with Omnibus Motion by Certain
Pre-Closing Accident Plaintiffs for Authority to File Late Proofs of Claim for
Personal Injuries and Wrongful Deaths, dated Mar. 6, 2017 [ECF No. 13874].

31 

See Opening Brief of GUC Trust Administrator and Participating Unitholders on
the Applicability of Pioneer and Tolling to Plaintiffs’ Motions to File Late
Claims, dated Mar. 6, 2017 [ECF No. 13873].

 

28



--------------------------------------------------------------------------------

71. The Ignition Switch Plaintiffs and certain Pre-Closing Accident Plaintiffs
have also asserted that they can meet the Pioneer factors for demonstrating
excusable neglect. Of the four Pioneer factors, the one given the most weight is
the reason for the delay in filing claims, including whether the delay was in
the reasonable control of the movant. See In re Residential Capital, LLC, Case
No. 12-12020 (MG), 2015 WL 515387, at *5 (Bankr. S.D.N.Y. Feb. 6, 2015). The
Ignition Switch Plaintiffs and certain Pre-Closing Accident Plaintiffs have
argued that a debtor’s failure to provide actual notice to a known creditor is
evidence that any delay was not in the control of the creditor. The GUC Trust,
in turn, has argued that the delay here is attributable to Plaintiffs’ voluntary
strategic decision, made after the Recalls, to pursue New GM and not the GUC
Trust. In response, the Plaintiffs have argued that, among other things, the
Late Filed Claims Order effectively precluded the filing of late claims until
the Second Circuit vacated the equitable mootness ruling.

72. Although Non-Ignition Switch Plaintiffs and certain Pre-Closing Accident
Plaintiffs have not yet demonstrated a due process violation, many of these
plaintiffs have alleged that their claims arise out of defects that are
substantially similar to the Ignition Switch Defect—defects that involve the
same condition (low torque switches that move out of the “run” position) and
have the same effects (loss of power to steering, brakes, and airbags). The
Non-Ignition Switch Plaintiffs and certain Pre-Closing Accident Plaintiffs have
also argued that they can demonstrate a violation of their due process rights in
connection with the Bar Date.

73. Further, the Plaintiffs have argued, and the GUC Trust disputes, that
excusable neglect can exist in the absence of a due process violation. For
example, Plaintiffs have asserted that excusable neglect can be found where the
debtors failed to comply with bankruptcy procedures in providing notice of a bar
date and where a claimant, through no fault of its own, was unaware of its claim
prior to the bar date. See In re Arts de Provinces de France, Inc., 153 B.R.
144, 147 (Bankr. S.D.N.Y. 1993); In re PT-1 Commc’ns, Inc., 292 B.R. 482, 489
(Bankr. E.D.N.Y. 2003). This issue, too, would have to be litigated.

 

29



--------------------------------------------------------------------------------

74. Another complex issue is whether the doctrine of equitable mootness is
applicable to bar Plaintiffs’ claims. See In re Chateaugay Corp., 10 F.3d 944,
952-53 (2d Cir. 1993).

75. In the April 2015 Decision, the Bankruptcy Court applied the five Chateaugay
factors32 and determined that if the Ignition Switch Plaintiffs’ or certain
Pre-Closing Accident Plaintiffs’ late claims were allowed, GUC Trust Assets
could not be tapped to pay them under the doctrine of equitable mootness. See In
re Motors Liquidation Co., 529 B.R. at 598. The Bankruptcy Court found, inter
alia, that any relief would “knock the props out” from the transactions in which
Unitholders acquired their units. See id. at 587-88, 592. Allowing billions of
dollars in additional claims against the GUC Trust, in Judge Gerber’s view,
would be “extraordinarily unjust” given the Unitholders’ expectation that the
universe of claims against the GUC Trust would decrease, and not increase, over
time following the Bar Date. Id. at 88. The Bankruptcy Court’s determination was
also based, in part, on its acknowledgment that purchasers of GUC Trust units
could not foresee that future distributions would be delayed while additional
claims were filed and litigated. Id. at 88-89.

 

 

32 

These five factors are: (i) the court can still order some effective relief;
(ii) such relief will not affect “the re-emergence of the debtor as a
revitalized corporate entity”; (iii) such relief will not unravel intricate
transactions so as to “knock the props out from under the authorization for
every transaction that has taken place” and “create an unmanageable,
uncontrollable situation for the Bankruptcy Court”; (iv) the “parties who would
be adversely affected by the modification have notice of the appeal and an
opportunity to participate in the proceedings;” and (v) the appellant “pursue[d]
with diligence all available remedies to obtain a stay of execution of the
objectionable order . . . if the failure to do so creates a situation rendering
it inequitable to reverse the orders appealed from.” In re Chateaugay Corp., 10
F.3d at 952-53 (citations omitted).

 

30



--------------------------------------------------------------------------------

76. On appeal, the Ignition Switch Plaintiffs and certain Pre-Closing Accident
Plaintiffs argued that the Bankruptcy Court erred because, inter alia, effective
relief could be fashioned without disturbing any transactions or having an
adverse impact on Unitholders by providing Plaintiffs with exclusive access to
any Adjustment Shares that may be issued under the AMSPA.33 These Plaintiffs
argued that where any relief, including partial relief, is available, equitable
mootness should not be applied. See, e.g., Chateaugay, 10 F.3d at 954. In
addition, they argued that equitable mootness was only applicable in the context
of bankruptcy appeals.34

77. The Second Circuit vacated the Bankruptcy Court’s equitable mootness ruling
as advisory, neither affirming nor reversing that decision. See Elliott, 829
F.3d at 168-69.

78. Additional complex issues would certainly arise from continued litigation of
Plaintiffs’ claims. The Bankruptcy Court would still need to decide whether
class certification for the Ignition Switch and Non-Ignition Switch Plaintiffs’
Proposed Class Claims would be appropriate. In addition, the GUC Trust could
raise objections to allowance of these class claims, as well as to the separate
proofs of claim filed by Pre-Closing Accident Plaintiffs. This could lead to
extensive additional litigation and delay.

79. In sum, while the GUC Trust believes that it has meritorious defenses to the
claims of all Plaintiffs, the resolution of the numerous, complex issues raised
by the litigation over Plaintiffs’ claims is uncertain, and, as set forth below,
would result in significant expense and delay.

 

 

33 

See Br. for Appellant Ignition Switch Plaintiffs, Elliott v. General Motors LLC
(In re Motors Liquidation Co.), Appeal Nos. 15-2844(L), 15-2847(XAP),
15-2848(XAP) (2d Cir. Nov. 16, 2015) [ECF No. 235], 49-52; Br. for certain
Pre-Closing Accident Plaintiffs, Elliott v. General Motors LLC (In re Motors
Liquidation Co.), Appeal Nos. 15-2844(L), 15-2847(XAP), 15-2848(XAP) (2d Cir.
Nov. 16, 2015) [ECF No. 183], 4, 52 n.18 (incorporating the arguments on the
application of equitable mootness in the Ignition Switch Plaintiffs’ brief).

34 

See Response and Reply Br. for Appellant-Cross-Appellee Ignition Switch
Plaintiffs, Elliott v. General Motors LLC (In re Motors Liquidation Co.), Appeal
Nos. 15-2844(L), 15-2847(XAP), 15-2848(XAP) (2d Cir. Feb. 1, 2016) [ECF
No. 315], at 40-43.

 

31



--------------------------------------------------------------------------------

  2.

The Terms of the Settlement Agreement

           Outweigh

the Risks of Continued Litigation.

80. Litigation of these complex issues has been ongoing for years, consuming
large sums of money and countless hours of labor for the Parties and this Court.
In the absence of settlement, there is a high likelihood of even more expensive,
protracted and contentious litigation that will consume significant estate funds
and expose the estate to risk and uncertainty. In addition, resolution of these
issues may require the added time and expense of discovery. For example, the
Pioneer analysis is fact intensive and, to date, only limited discovery,
restricted to a proposed class representative of the Ignition Switch Plaintiffs
and certain Pre-Closing Accident Plaintiffs, has occurred on this issue.

81. By comparison, settling the litigation provides the Parties with greater
certainty and eliminates the significant cost and delay of litigation.

82. Likewise, the Settlement avoids the likely substantial costs and expenses,
significant risk, and practical difficulties for the Plaintiffs, the GUC Trust
and potential defendants surrounding litigation relating to the clawback of
prior distributions of GUC Trust Assets. On a similar score, the waiver under
the Settlement Agreement of certain Pre-Closing Accident Plaintiffs’ jury trial
rights with regard to fixing the amount of individual claims that are estimated
for allowance purposes and entitlement to any value from the Adjustment Shares
obviates potentially prolonged litigation across several forums.

83. In addition, the Settlement Agreement provides several benefits beyond
avoiding continued litigation.

84. First, the Parties’ determination to seek a Claims Estimate Order allowing
and estimating Plaintiffs’ claims in an amount, when combined with all of the
other Allowed General Unsecured Claims against the Old GM estate, that may equal
or exceed $42 billion, provides an efficient and reasonable resolution of the
allowable amount of Plaintiffs’ claims. This will provide a potential source of
recovery in the near-term for Plaintiffs who have been waiting years for any
recovery, including Plaintiffs who have suffered personal injury or wrongful
death.

 

32



--------------------------------------------------------------------------------

85. Under the Settlement, any Adjustment Shares issued by New GM under this
Claims Estimate Order would be for the exclusive benefit of Plaintiffs. Based on
the amount of allowed and disputed unsecured claims against Old GM, New GM’s
obligation to issue these shares would not be triggered absent allowance of
Plaintiffs’ claims.35 Thus, the GUC Trust determined that it was reasonable to
forgo any potential future recovery from the Adjustment Shares in consideration
for the Release. This provision potentially paves the way for Plaintiffs to
obtain a recovery on their claims without disturbing other creditors’ past or
future recoveries.

86. Further, the Settlement removes a major impediment to winding down the Old
GM estate. The resolution of Plaintiffs’ claims and waiver of certain rights and
claims eliminates the likelihood of complex and protracted litigation, including
with respect to Plaintiffs’ attempts to enjoin further GUC Trust distributions,
thus preventing delay in distributing remaining GUC Trust Assets and protects
Unitholders from the risk of claw-back or recapture of prior distributions.

87. Finally, given that nearly all the GUC Trust’s Assets have been distributed
or reserved for the Bankruptcy Code section 502(h) claim emanating from the
Avoidance Action Litigation, it is likely that the GUC Trust would run out of
funds prior to completing the litigation of Plaintiffs’ Claims.

88. The terms of the Settlement Agreement reflect a reasonable assessment of the
substantial time and expense of litigating Plaintiffs’ claims, balanced against
the benefits of more near-term, efficient and certain resolution of the
allowable amount of Plaintiffs’ claims and sources of recovery. The benefits of
the Settlement in the near term outweigh the benefit of potential long-term
success through the protracted litigation of complex issues.

 

35 

See Motors Liquidation Company GUC Trust Quarterly Section 6.2(c) Report and
Budget Variance Report as of December 31, 2018, dated Jan. 24. 2019 [ECF
No. 144402].

 

33



--------------------------------------------------------------------------------

  B.

The Benefits of Settling Exceed the Potential Benefits of

            Continued

Litigation.

89. With respect to the third and fourth Iridium factors-the paramount interests
of creditors and whether other interested parties support the
settlement—prolonging the litigation will increase costs and decrease the amount
of GUC Trust Assets available to satisfy creditors. Approving the Settlement
Agreement, on the other hand, avoids the significant expense and uncertainty
associated with continued litigation, and maximizes and expedites distributions
to current GUC Trust beneficiaries. The release of Plaintiffs’ rights and claims
with respect to the GUC Trust’s prior distributions and current GUC Trust Assets
allows the GUC Trust to complete the orderly wind-down of the Old GM estate.

90. Moreover, providing Plaintiffs with the exclusive right to proceed against
the Adjustment Shares potentially opens an avenue for Plaintiffs to recover on
their claims against the GUC Trust without disturbing the recovery expectations
of other creditors or Unitholders. Plaintiffs’ rights concerning the Adjustment
Shares are protected because notice of any agreement by the Signatory Plaintiffs
on proposed criteria to assert a claim against the Settlement Fund and a
proposed methodology of allocation of the Settlement Fund between economic loss
claims and personal injury/wrongful death claims will be provided to Plaintiffs,
who will be given an opportunity to object.

91. The fourth Iridium factor—whether other interested parties support the
settlement—is also met. Not surprisingly, the key interested parties—the GUC
Trust, Signatory Plaintiffs and the Participating Unitholders—all support the
Settlement Agreement. See Ad Hoc Comm. of Personal Injury Asbestos Claimants v.
Dana Corp. (In re Dana Corp.), 412 B.R. 53, 61 (S.D.N.Y. 2008) (affirming
approval of settlement of claims of 7,500 asbestos personal injury claimants
where, inter alia, the creditors’ committee and ad hoc bondholders’ committee
supported the settlement). The only anticipated opposition is from New GM.

 

34



--------------------------------------------------------------------------------

92. Accordingly, for all of the reasons set forth above, the Settlement
Agreement easily meets the fourth Iridium factor and allows the GUC Trust to
implement the express purpose of the GUC Trust Agreement. GUC Trust Agreement §
2.2 (stating that the “sole purpose of the GUC Trust is to implement the Plan on
behalf of, and for the benefit of the GUC Trust Beneficiaries”); GUC Trust
Agreement § 4.2 (stating that “in no event shall the GUC Trust Administrator
unduly prolong the duration of the GUC Trust, and the GUC Trust Administrator
shall, in the exercise of its reasonable business judgment and in the interests
of all GUC Trust Beneficiaries, at all times endeavor to terminate the GUC Trust
as soon as practicable in accordance with the purposes and provisions of this
Trust Agreement and the Plan.”).

C. The Settlement Agreement Satisfies the Remaining Iridium Factors.

93. With respect to the sixth Iridium factor, “the nature and breadth of
releases to be obtained by officers and directors,” the Settlement Agreement
releases any and all rights, claims and causes of action that any Plaintiff may
assert against the GUC Trust, the GUC Trust Administrator, the GUC Trust Assets,
the Avoidance Action Trust and Unitholders. Importantly, the notice procedures
set forth in Plaintiffs’ class certification motion contemplate a comprehensive
individualized mailing program whereby Plaintiffs receive a concise summary of
the Settlement Agreement and instructions for accessing a website dedicated
specifically to the Settlement. Each recipient, therefore, will have the
opportunity and right to be heard by the Court in connection with the
Settlement.

 

35



--------------------------------------------------------------------------------

94. With respect to the fifth and seventh Iridium factors, competent and
experienced counsel to the Parties who have been litigating these issues for
years actively engaged in arms’-length, good faith negotiations to formulate the
Settlement Agreement. The Parties, having considered the uncertainties, delay
and cost that would be incurred by further litigation, submit that the
Settlement Agreement is fair, reasonable and appropriate, and in the best
interests of the Parties.

95. Based on the foregoing, the Settlement Agreement is in the best interests of
the estate and its creditors and falls well within the range of reasonableness.
Therefore, entry into and approval of the Settlement Agreement pursuant to
Bankruptcy Rule 9019 is warranted and the Settlement Agreement should be
approved.36

NOTICE

96. Notice of this Motion has been provided in accordance with the
Court-approved notice procedures. See Sixth Amended Order Pursuant to 11 U.S.C.
§ 105(a) and Bankruptcy Rules 1015(c) and 9007 Establishing Notice and Case
Management Procedures, dated May 5, 2011 [ECF No. 10183]. Notice of this Motion
has also been provided to any other required notice parties under
Section 6.1(b)(iv) of the GUC Trust Agreement. The Parties submit that no other
or further notice need be provided.

CONCLUSION

WHEREFORE, the Parties respectfully request that the Court: (i) enter an order
substantially in the form attached hereto as Exhibit B approving the actions to
be undertaken by the GUC Trust Administrator under the terms of the Settlement
Agreement, attached hereto as

 

36 

In the event that the Settlement Agreement is not approved by the Court or the
Settlement Agreement does not become binding and enforceable for any reason, the
Parties reserve all their rights and nothing herein shall be deemed or construed
as an admission of any fact, liability, stipulation, or waiver, but rather as a
statement made in furtherance of settlement discussions.

 

36



--------------------------------------------------------------------------------

Exhibit A, and authorizing the reallocation of $13.72 million of GUC Trust
Assets for notice costs; and (ii) approve the Settlement pursuant to Bankruptcy
Rule 9019; and (iii) grant such other relief as is just and equitable.

[Remainder of the page intentionally left blank]

 

37



--------------------------------------------------------------------------------

Dated: New York, New York

  February 1, 2019

 

Respectfully submitted, By:  

/s/ Kristin K. Going

  Kristin K. Going   Clay J. Pierce   Marita S. Erbeck   DRINKER BIDDLE & REATH
LLP   1177 Avenue of the Americas   41st Floor   New York, NY 10036-2714   Tel:
(212) 248-3140   E-mail: kristin.going@dbr.com  

      clay.pierce@dbr.com

 

      marita.erbeck@dbr.com

  Attorneys for the Motors Liquidation   Company GUC Trust Administrator

 

38



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the “Agreement”), dated as of February 1, 2019, is
entered into between:

Wilmington Trust Company, (the “GUC Trust Administrator”) solely in its capacity
as trustee for and administrator of the Motors Liquidation Company General
Unsecured Creditors Trust (and as defined in Section 2.25 herein, the “GUC
Trust”)

-and-

The Signatory Plaintiffs, as hereinafter defined (the Signatory Plaintiffs and
the GUC Trust, the “Parties”).

PREAMBLE1

Background: The Old GM Bankruptcy.

A. Beginning on the Petition Date, Motors Liquidation Company f/k/a General
Motors Corporation, a Delaware Corporation (“Old GM”), and certain of its
affiliated companies (together with Old GM, the “Debtors”) commenced the Old GM
Bankruptcy Case under chapter 11 of the Bankruptcy Code;

B. Also on the Petition Date, the Sellers entered into an agreement pursuant to
which certain assets of the Sellers, including the brand “General Motors,” were
to be sold to NGMCO, Inc., n/k/a General Motors LLC, a Delaware corporation
(“New GM”);

C. As of July 5, 2009, the AMSPA was further and finally amended pursuant to a
Second Amendment to the Amended and Restated Master Sale Purchase Agreement to,
among other things, modify provisions in the original sale agreement relating to
the issuance by New GM of a purchase price adjustment consisting of shares (the
“Adjustment Shares”) of New GM Common Stock in respect of Allowed General
Unsecured Claims;

D. Pursuant to the AMSPA, if the Bankruptcy Court issues an order estimating the
aggregate allowed General Unsecured Claims against the Sellers at an amount
exceeding thirty-five billion dollars ($35,000,000,000), then New GM must,
within five (5) business days of entry of such order, issue the Adjustment
Shares;

E. If the Bankruptcy Court issues an Estimation Order estimating the aggregate
allowed General Unsecured Claims against the Sellers at an amount at or
exceeding forty-two billion dollars ($42,000,000,000), New GM must issue the
maximum amount of Adjustment Shares (30,000,000 shares);

 

1 

Capitalized terms used, but not otherwise defined in the Preamble shall have the
meanings ascribed to such terms in the Definitions section of this Agreement.

 

1



--------------------------------------------------------------------------------

F. On July 5, 2009, the AMSPA was approved pursuant to a Bankruptcy Code section
363 order (the “Sale Order”);

G. Pursuant to the Sale Order, New GM became vested in substantially all of the
material assets of the Sellers;

H. On July 10, 2009 (the “Closing Date”), the 363 Sale was consummated;

I. On September 16, 2009, the Bar Date Order was entered establishing
November 30, 2009 (the “Bar Date”) as the deadline to file proofs of claim
against the Debtors;

J. On March 29, 2011, the Bankruptcy Court issued an order (the “Confirmation
Order”) confirming the Plan;

K. The Plan created the GUC Trust pursuant to the GUC Trust Agreement, as a
post-confirmation successor to the Debtors pursuant to Section 1145 of the
Bankruptcy Code, to, inter alia, administer the GUC Trust Assets;

L. The Plan, GUC Trust Agreement, MSPA and Side Letter provided the GUC Trust
with the sole, exclusive right to object to and settle General Unsecured Claims,
pursue an Estimation Order, and request and receive the Adjustment Shares;

M. On March 31, 2011 (the “Effective Date”), the Plan was declared effective;

N. As of December 31, 2018, the total allowed General Unsecured Claims are
$31,855,431,837;

The Recalls and the Multi-District Litigation.

O. In or around February and March of 2014, New GM issued a recall, NHTSA Recall
Number 14V-047, pertaining to 2,191,525 vehicles with an ignition switch defect
(the “Ignition Switch Defect”);

P. In or around June, July and September of 2014, New GM issued four additional
recalls pertaining to approximately 10 million vehicles with defective ignition
switches, NHTSA Recall Numbers 14V-355, 14V-394, 14V-540 and 14V-400;

Q. In or around March of 2014, New GM issued a recall, NHTSA Recall Number
14V-118, pertaining to approximately 1.2 million vehicles with defective side
airbags;

R. In or around March of 2014, New GM issued a recall, NHTSA Recall Number
14V-153, pertaining to over 1.3 million vehicles with defective power steering;

S. Commencing after the issuance of the recalls, numerous lawsuits were filed
against New GM, individually or on behalf of putative classes of persons, by,
inter alia,:

 

2



--------------------------------------------------------------------------------

  a.

plaintiffs asserting economic loss claims who, prior to the Closing Date, owned
or leased a vehicle with an ignition switch defect included in NHTSA Recall No.
14V-047 (the “Ignition Switch Plaintiffs”);

 

  b.

plaintiffs asserting economic loss claims who, prior to the Closing Date, owned
or leased a vehicle with defects in ignition switches, side airbags, or power
steering included in NHTSA Recall Nos. 14V-355, 14V-394, 14V-400, 14V-118 and
14V-153 (the “Non-Ignition Switch Plaintiffs” and, together with the Ignition
Switch Plaintiffs, the “Economic Loss Plaintiffs”);

 

  c.

plaintiffs asserting personal injury or wrongful death claims based on or
arising from an accident that occurred before the Closing Date involving an Old
GM vehicle that was later subject to an ignition switch defect included in NHTSA
Recall No. 14V-047 (the “Ignition Switch Pre-Closing Accident Plaintiffs”); and

 

  d.

plaintiffs asserting personal injury or wrongful death claims based on or
arising from an accident that occurred before the Closing Date involving an Old
GM vehicle that was later subject to NHTSA Recall Nos. 14V-355, 14V-540, 14V-394
or 14V-400 due to defects in ignition switches, side airbags, or power steering
(the “Non-Ignition Switch Pre-Closing Accident Plaintiffs” and together with the
Ignition Switch Pre-Closing Accident Plaintiffs, the “Pre-Closing Accident
Plaintiffs”),

T. Many of the cases commenced against New GM were consolidated in a
multi-district litigation (the “GM MDL”) pending in the United States District
Court for the Southern District of New York before the Hon. Jesse M. Furman (the
“District Court”);

The Motions to Enforce Litigation.

U. In or around April and August of 2014, New GM sought to enjoin such lawsuits
against New GM by filing motions to enforce the Sale Order with respect to:
(i) Ignition Switch Plaintiffs; (ii) Ignition Switch Pre-Closing Accident
Plaintiffs; and (iii) Non-Ignition Switch Plaintiffs (the “Motions to Enforce”);

V. Following the filing of the Motions to Enforce, the Bankruptcy Court
identified initial issues to be addressed on the Motions to Enforce with respect
to the Ignition Switch Plaintiffs and Ignition Switch Pre-Closing Accident
Plaintiffs;

W. Following briefing and argument, the Bankruptcy Court issued a Decision on
April 15, 2015, and a Judgment implementing the Decision on June 1, 2015;

X. In the Decision and the Judgment, the Bankruptcy Court ruled that “based on
the doctrine of equitable mootness, in no event shall assets of the GUC Trust
held at any time in the past, now or in the future (collectively, the ‘GUC Trust
Assets’) (as defined in the Plan) be used to satisfy any claims of the
Plaintiffs”;

Y. On July 13, 2016, the Second Circuit issued an opinion on direct appeal of
the Decision and Judgment, vacating the Bankruptcy Court’s equitable mootness
ruling as an advisory opinion and further determining that (i) there was no
clear error in the Bankruptcy Court’s factual finding that Old GM knew or
reasonably should have known about the ignition switch defect prior to
bankruptcy, (ii) Old GM should have provided direct mail notice to vehicle
owners, and (iii) individuals with claims arising out of the ignition switch
defect were entitled to notice by direct mail or some equivalent, as required by
procedural due process;

 

3



--------------------------------------------------------------------------------

Z. Following the issuance of the Second Circuit’s mandate, the Bankruptcy Court
identified initial issues to be addressed on remand, including whether the
Economic Loss Plaintiffs or Pre-Closing Accident Plaintiffs satisfy the
requirements for authorization to file late proof(s) of claim against the GUC
Trust and/or whether such claims are equitably moot;

AA. Pursuant to an Order to Show Cause, on December 22, 2016, the Economic Loss
Plaintiffs and certain Pre-Closing Accident Plaintiffs who had not received
notice of the Order to Show Cause, filed motions [ECF Nos. 13806, 13807] for
authority to file late proofs of claim, including late class proofs of claim; on
July 28, 2017, certain Pre-Closing Accident Plaintiffs filed a motion [ECF
No. 14018] for authority to file late proofs of claim, as supplemented on
August 10, 2017, September 19, 2017, December 12, 2017 and July 19, 2018 [ECF
Nos. 14046, 14112, 14195, 14346]; and on July 27, 2018, certain Pre-Closing
Accident Plaintiffs filed a motion [ECF No. 14350] for authority to file late
proofs of claim (collectively, the “Late Claims Motions”);

BB. Pursuant to the Order to Show Cause, certain other Plaintiffs have filed
joinders to the Late Claims Motions [ECF Nos. 13811, 13818];

CC. In or around March 2017, additional briefs were filed by Ignition Switch
Plaintiffs, certain Ignition Switch Pre-Closing Accident Plaintiffs, New GM, and
jointly by the GUC Trust and the Participating Unitholders on the Applicability
of the Pioneer Issue and the Tolling Issue (as those terms are defined in the
Order Establishing, Inter Alia, Briefing Schedule for Certain Issues Arising
From Late Claim Motions Filed by Ignition Switch Plaintiffs, Non-Ignition Switch
Plaintiffs and Certain Ignition Switch Pre-Closing Accident Plaintiffs [ECF
No. 13869]);

DD. On July 15, 2016 and June 30, 2017, Judge Furman issued opinions in the GM
MDL explaining that the “benefit-of-the-bargain defect theory” of economic loss
damages “compensates a plaintiff for the fact that he or she overpaid, at the
time of sale, for a defective vehicle. That form of injury has been recognized
by many jurisdictions.” See In re Gen. Motors LLC Ignition Switch Litig.,
14-MD-2543 (JMF) (S.D.N.Y. June 30, 2017) [ECF Nos. 3119, 4175]. On April 3,
2018, Judge Furman denied without prejudice, New GM’s motion for summary
judgment with respect to Plaintiffs’ claims for “benefit-of-the-bargain” damages
[ECF No. 5310];

EE. On April 24, 2018, the Ignition Switch Plaintiffs and certain Non-Ignition
Switch Plaintiffs filed amended Proofs of Claim in connection with the Late
Claims Motions [ECF No. 14280];

FF. On May 25, 2018, certain Pre-Closing Accident Plaintiffs filed a
supplemental Late Claims Motion (the “Supplemental Late Claims Motion”) [ECF
No. 14325];

GG. Based upon the complexity of the issues in dispute, including, but not
limited to the remaining 2016 Threshold Issues (the “Disputed Issues”), the
potential for extensive, time consuming and expensive litigation regarding the
Disputed Issues, the inherent uncertainty that would be attendant to litigating
them, and the impact that an adverse judgment would have on the

 

4



--------------------------------------------------------------------------------

GUC Trust, coupled with the desire to resolve the final potential claims against
the GUC Trust, address any due process violations and attendant issues relating
to the Recalls, and after review of the expert reports and proffer of evidence
from the Ignition Switch Plaintiffs, Non-Ignition Switch Plaintiffs, and
Ignition Switch Pre-Closing Accident Plaintiffs, as well as expert reports and
other materials from New GM, the GUC Trust agrees, as part of the settlement of
the Disputed Issues, to seek the issuance of the Estimation Order as provided
for pursuant to Section 3.2(c) of the AMSPA, Section 7.3 of the Plan, the Side
Letter and Section 5.1 of the GUC Trust Agreement.

AGREEMENT

In settlement of the Disputed Issues between the GUC Trust and the Plaintiffs,
the Parties agree to the following:

1. Preamble. The Preamble constitutes an essential part of the Agreement and is
incorporated herein.

2. Definitions. The following terms used herein shall have the respective
meanings defined below (such meanings to be equally applicable to both the
singular and plural):

2.1 Adjustment Shares shall have the meaning ascribed to such term in the
Preamble. Solely in the event that the Bankruptcy Court enters the Estimation
Order, the term “Adjustment Shares” as used herein shall be deemed to exclude
any amounts due and payable on account of taxes or withholding.

2.2 Adjustment Shares Waiver Provision shall have the meaning ascribed to such
term in Section 5.4 hereto.

2.3 AMPSA means that certain Amended and Restated Master Sale and Purchase
Agreement, by and among General Motors Corporation and its debtor subsidiaries,
as Sellers, and NGMCO, Inc., as successor in interest to Vehicle Acquisition
Holdings LLC, a purchaser sponsored by the U.S. Treasury, as Purchaser, dated as
of June 26, 2009, together with all related documents and agreements as well as
all exhibits, schedules, and addenda thereto, as amended, restated, modified, or
supplemented from time to time.

2.4 Bar Date Order means that Order Pursuant to Section 502(b)(9) of the
Bankruptcy Code and Bankruptcy Rule 3003(c)(3) Establishing the Deadline for
Filing Proofs of Claim (Including Claims Under Bankruptcy Code
Section 503(B)(9)) and Procedures Relating Thereto and Approving the Form and
Manner of Notice Thereof, dated Sept. 16, 2009 [ECF No. 4079] entered by the
Bankruptcy Court establishing the Bar Date.

2.5 Bar Date shall have the meaning ascribed to such term in the Preamble.

2.6 Bankruptcy Code means title 11 of the United States Code.

2.7 Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of New York.

2.8 Closing Date shall have the meaning ascribed to such term in the Preamble.

 

5



--------------------------------------------------------------------------------

2.9 Co-Lead Counsel means, for purposes of this Agreement, Steve W. Berman of
Hagens Berman Sobol Shapiro LLP and Elizabeth Cabraser of Lieff, Cabraser,
Heimann & Bernstein, LLP, who were individually and collectively appointed to
represent all economic loss plaintiffs in the GM MDL by Order No. 8, In re Gen.
Motors LLC Ignition Switch Litig., No. 14-MD-2543 (S.D.N.Y. Aug. 15, 2014) [ECF
No. 249], or any other or replacement counsel appointed to represent any
Ignition Switch or Non-Ignition Switch Plaintiffs in the GM MDL.

2.10 Communication shall have the meaning ascribed to such term in Section 3.15.

2.11 Confirmation Order shall have the meaning ascribed to such term in the
Preamble.

2.12 Debtors shall have the meaning ascribed to such term in the Preamble.

2.13 Decision means the Decision on Motion to Enforce Sale Order, entered
April 15, 2015 [ECF No. 13109] by Judge Robert E. Gerber in the Bankruptcy
Court, published as In re Motors Liquidation Company, 529 B.R. 510 (Bankr.
S.D.N.Y. 2015), as corrected in Errata Order RE: Decision on Motion to Enforce
Sale Order, In re Motors Liquidation Co., No. 09-50026, dated July 13, 2015 [ECF
No. 13290].

2.14 Disputed Issues shall have the meaning ascribed to such term in the
Preamble.

2.15 District Court shall have the meaning ascribed to such term in the
Preamble.

2.16 Economic Loss Classes shall mean the putative class of Ignition Switch
Plaintiffs and the putative class of Non-Ignition Switch Plaintiffs seeking
certification under Rule 23.

2.17 Economic Loss Plaintiff shall mean any individual who, prior to the Closing
Date, owned or leased a vehicle subject to a Recall other than NHTSA Recall No.
14v-540.

2.18 Effective Date shall have the meaning ascribed to such term in the
Preamble.

2.19 Estimation Motion shall mean a motion filed in the Bankruptcy Court by the
GUC Trust seeking a determination of Plaintiffs’ aggregate Allowed General
Unsecured Claims against the Sellers.

2.20 Estimation Order shall mean an order of the Bankruptcy Court estimating
Plaintiffs’ aggregate Allowed General Unsecured Claims against the Sellers, as
contemplated by Section 3.2(c) of the AMSPA, substantially in the form to be
agreed upon by the Parties.

2.21 Final Approval Order shall have the meaning ascribed to such term in
Section 5.2.2.

2.22 Final Order shall have the meaning ascribed to such term in the Plan.

2.23 General Unsecured Claim shall have the meaning ascribed to such term in the
Plan.

2.24 GM MDL shall have the meaning ascribed to such term in the Preamble.

 

6



--------------------------------------------------------------------------------

2.25 GUC Trust means the trust created by the GUC Trust Agreement in the form
approved as Exhibit D to the Plan, as the same has been and may further be
amended from time to time.

2.26 GUC Trust Agreement means the Second Amended and Restated Motors
Liquidation Company GUC Trust Agreement, by and among Wilmington Trust Company,
as trust administrator and trustee of the GUC Trust, and FTI Consulting, as
trust monitor of the GUC Trust, dated July 30, 2015, as it may be amended from
time to time.

2.27 GUC Trust Assets means assets that have been held, are held, or may be held
in the future by the GUC Trust. Solely in the event that the Bankruptcy Court
enters the Estimation Order, the term “GUC Trust Assets” as used herein shall be
deemed to exclude the Adjustment Shares.

2.28 GUC Trust Beneficiaries means, in accordance with Section F of the GUC
Trust Agreement, holders of allowed General Unsecured Claims as of the date of
this Agreement, and, for the avoidance of doubt, does not include Plaintiffs.

2.29 Ignition Switch Defect shall have the meaning ascribed to such term in the
Preamble.

2.30 Ignition Switch Plaintiffs shall have the meaning ascribed to such term in
the Preamble.

2.31 Ignition Switch Pre-Closing Accident Plaintiffs shall have the meaning
ascribed to such term in the Preamble.

2.32 Judgment means the Judgment, entered June 1, 2015 [ECF No. 13177] by Judge
Robert E. Gerber in the Old GM Bankruptcy Case.

2.33 Late Claims Motions shall have the meaning ascribed to such term in the
Preamble.

2.34 Motors Liquidation Company Avoidance Action Trust means the trust
established under the Plan in connection with recovery of proceeds of the Term
Loan Avoidance Action.

2.35 Motions to Enforce means, collectively, the (i) Motion of General Motors
LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the Court’s July 5, 2009
Sale Order and Injunction, dated April 21, 2014 [ECF No. 12620]; (ii) Motion of
General Motors LLC Pursuant to 11 U.S.C §§ 105 and 363 to Enforce this Court’s
July 5, 2009 Sale Order and Injunction Against Plaintiffs in Pre-Closing
Accident Lawsuits, dated August 1, 2014 [ECF No. 12807]; and (iii) Motion of
General Motors LLC Pursuant to 11 U.S.C. §§ 105 and 363 to Enforce the Court’s
July 5, 2009 Sale Order and Injunction (Monetary Relief Actions, Other Than
Ignition Switch Actions), dated August 1, 2014 [ECF No. 12808].

2.36 New GM shall have the meaning ascribed to such term in the Preamble.

 

7



--------------------------------------------------------------------------------

2.37 New GM Common Stock means the common stock of New GM (NYSE: GM).

2.38 NHTSA means the National Highway Traffic Safety Administration.

2.39 Non-Ignition Switch Plaintiffs shall have the meaning ascribed to such term
in the Preamble.

2.40 Notice Cost Cap Amount shall have the meaning ascribed to such term in
Section 4.4.

2.41 Notice Provisions shall have the meaning ascribed to such term in
Section 4.2.

2.42 Old GM shall have the meaning ascribed to such term in the Preamble.

2.43 Old GM Bankruptcy Case means those proceedings commenced on June 1, 2009 in
the Bankruptcy Court captioned In re Motors Liquidation Company, et al., f/k/a
General Motors Corp., Bankr. No. 09-50026.

2.44 Order to Show Cause means the order entered by the Bankruptcy Court on
December 13, 2016, which identified five threshold issues.

2.45 Participating Unitholders means certain unaffiliated holders of 67% of the
beneficial units of the GUC Trust, as of the date of this Agreement, represented
by Akin Gump Strauss Hauer & Feld LLP.

2.46 Parties means the Signatory Plaintiffs and the GUC Trust.

2.47 Petition Date means June 1, 2009, when Motors Liquidation Company, f/k/a
General Motors Corporation, a Delaware Corporation, and certain of its
affiliated companies commenced cases under chapter 11 of the Bankruptcy Code.

2.48 PIWD means claims for personal injury and wrongful death.

2.49 PIWD Counsel means (i) Lisa M. Norman of Andrews Myers, P.C., but solely
for the Pre-Closing Accident Plaintiffs represented by that law firm with
respect to a Late Claims Motion and identified on Schedule 2; and (ii) Mark
Tsukerman of Cole Schotz P.C., but solely for the Pre-Closing Accident
Plaintiffs represented by that law firm with respect to a Late Claims Motion and
identified on Schedule 3.

2.50 PIWD Plaintiffs means those certain Pre-Closing Accident Plaintiffs
represented by PIWD Counsel with respect to a Late Claims Motion or a
Supplemental Late Claims Motion who have not entered into a settlement agreement
with New GM and are identified on Schedules 2 and 3.

2.51 Plaintiffs means the Ignition Switch Plaintiffs, the Non-Ignition Switch
Plaintiffs, and the Pre-Closing Accident Plaintiffs, including all plaintiffs
(whether named or unnamed, including unnamed members of the putative classes)
covered by any of the Late Claims Motions, all plaintiffs represented by counsel
that is signatory hereto and any other party who (i) prior to

 

8



--------------------------------------------------------------------------------

July 10, 2009, suffered an economic loss claim by reason of his, her or its
ownership or lease of an Old GM vehicle with an Ignition Switch Defect included
in Recall No. 14V-047; (ii) prior to July 10, 2009 suffered an economic loss
claim by reason of their ownership or lease of an Old GM vehicle with defects in
ignition switches, side airbags, or power steering included in NHTSA Recall Nos.
14V-355, 14V-394, 14V-400, 14V-118 or 14V-153, it being understood however that
the covenants and agreements to be performed by the Signatory Plaintiffs are to
be performed by Co-Lead Counsel and PIWD Counsel and that no action or failure
to act by any Plaintiff (other than the Signatory Plaintiffs) shall constitute a
breach of this Agreement or shall excuse the performance of any other Party.

2.52 Plan means the Debtors’ Second Amended Joint Chapter 11 Plan, filed
March 18, 2011 [ECF No. 9836] by Motors Liquidation Company in the Old GM
Bankruptcy Case.

2.53 Pre-Closing means any time before July 10, 2009, the date on which the 363
Sale between the Sellers and New GM closed.

2.54 Pre-Closing Accident Plaintiffs shall have the meaning ascribed to such
term in the Preamble.

2.55 Preliminary Approval Order means an Order of the Bankruptcy Court
(i) extending its discretion to apply Rule 23 to these proceedings, and
(ii) approving the form and manner of notice to the Plaintiffs, including notice
to the proposed Classes upon finding that this Court will likely be able to
approve the Settlement under Federal Rule of Civil Procedure 23(e)(2) and
certify the settlement-purpose classes.

2.56 Proofs of Claim means the late proofs of claim, including late class proofs
of claim, that the Ignition Switch Plaintiffs, certain Non-Ignition Switch
Plaintiffs and certain Pre-Closing Accident Plaintiffs sought authority to file
pursuant to the Late Claims Motions and the Supplemental Late Claims Motion, and
any amendments thereto filed prior to the execution of this Agreement. For the
avoidance of doubt, the Proofs of Claim do not include any proofs of claim filed
by any client of Hilliard Martinez Gonzalez LLP or The Law Offices of Thomas J.
Henry, including any parties who sought to file late claims pursuant to ECF
No. 13807 and any related supplemental late claim motion (the “Hilliard
Plaintiffs”). The Hilliard Plaintiffs shall not be entitled to any of the rights
or benefits conferred under this Agreement.

2.57 Release shall have the meaning ascribed to such term in Section 5.3.

2.58 Recalls means NHTSA Recall Numbers 14V-047, 14V-355, 14V-394, 14V-540,
14V-400, 14V-118 and 14V-153.

2.59 Rule 23 means Rule 23 of the Federal Rules of Civil Procedure in effect on
the date of this Agreement.

2.60 Sale Order means the Order (I) Authorizing Sale of Assets Pursuant to
Amended and Restated Master Sale and Purchase Agreement; (II) Authorizing
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in
Connection with the Sale; and (III) Granting Related Relief, dated July 5, 2009
[ECF No. 2968] and the supporting Decision on Debtors’ Motion for Approval of
(1) Sale of Assets to Vehicle Acquisition Holdings, LLC; (2) Assumption and
Assignment of Related Executory Contracts; and (3) Entry into UAW Retiree
Settlement Agreement, dated July 5, 2009 [ECF No. 2967].

 

9



--------------------------------------------------------------------------------

2.61 Sellers means Motors Liquidation Company, formerly known as General Motors
Corporation, together with three of its debtor subsidiaries, Chevrolet-Saturn of
Harlem, Inc.; Saturn, LLC; and Saturn Distribution Corporation.

2.62 Settlement means the settlement of the Parties’ disputes as provided for by
this Agreement.

2.63 Settlement Effective Date shall have the meaning ascribed to such term in
Section 3.1.

2.64 Settlement Fund means that trust, fund or other vehicle established and
designated by the Signatory Plaintiffs for purposes of administration of
Plaintiffs’ claims reconciliation and/or distributions to Plaintiffs under a
subsequent allocation methodology.

2.65 Settlement Motion shall have the meaning ascribed to such term in
Section 2.2.

2.66 Side Letter shall mean the document attached hereto as Exhibit A, by and
between the GUC Trust, the Debtors, New GM, and FTI Consulting (as trust monitor
of the GUC Trust) dated September 23, 2011.

2.67 Signatory Plaintiffs means PIWD Counsel on behalf of the PIWD Plaintiffs
identified on Schedule 2, and Co-Lead Counsel on behalf of the proposed class
representatives for Ignition Switch Plaintiffs and proposed class
representatives for certain Non-Ignition Switch Plaintiffs identified on
Schedule 3.

2.68 Supplemental Late Claims Motion shall have the meaning ascribed to such
term in the Preamble.

2.69 Term Loan Avoidance Action means the action captioned Official Committee of
Unsecured Creditors of Motors Liquidation Co. v. JPMorgan Chase Bank, N.A. et
al., Adv. Pro. No. 09-00504 (Bankr. S.D.N.Y. July 31, 2009).

2.70 Term Loan Avoidance Action Claims shall have the meaning ascribed to such
term in the GUC Trust Agreement.

2.71 2016 Threshold Issues means the five threshold issues identified in the
Bankruptcy Court’s Order to Show Cause of December 13, 2016.

2.72 363 Sale means the consummation of transactions that were approved on
July 10, 2009 pursuant to the Sale Order.

3. Consent to Filing of Late Claims. The GUC Trust consents to the filing of the
Proofs of Claim, as amended. For the avoidance of doubt, (i) the GUC Trust does
not consent to the filing of any proofs of claim submitted by the Hilliard
Plaintiffs or any other parties who are not Signatory Plaintiffs and
(ii) nothing in this Agreement shall constitute an agreement regarding the
allowance of any Proofs of Claim.

 

10



--------------------------------------------------------------------------------

4.

Class Certification.

 

  4.1

As soon as practicable following the execution of this agreement, the Economic
Loss Plaintiffs shall prepare a motion (“Class Certification Motion”)
substantially in the form agreed upon by the GUC Trust, seeking certification of
the Economic Loss Class pursuant to Rule 23 on a preliminary and final basis,
approval of the form and manner of notice, and appointment of class
representatives and class counsel for Rule 23(a) and (g) settlement
certification purposes.

 

  4.2

As part of the Preliminary Approval Order, the Economic Loss Plaintiffs shall
seek Bankruptcy Court approval of the form and manner of notice to the proposed
members of the Economic Loss Classes and certain Pre-Closing Accident Plaintiffs
(the “Notice Provisions”), substantially in the form to be agreed upon by the
Parties and approved by the Bankruptcy Court.

 

  4.3

The requested Notice Provisions shall include (i) publication notice by
multimedia channels that may include social media, e-mail, online car and
consumer publications, and a settlement website (which, for the avoidance of
doubt, may be the GUC Trust’s website at www.mlcguctrust.com) where all relevant
documents and long form notice will be posted; (ii) notice by postcard to:
(A) all persons in the United States who, prior to July 10, 2009, owned or
leased a vehicle manufactured by Old GM that was subject to the Recalls and
whose claim has not been settled or adjudicated finally; (B) all Pre-Closing
Accident Plaintiffs who have filed a lawsuit against New GM as of the date of
this Agreement and whose claim has not been settled or adjudicated finally; and
(C) all Pre-Closing Accident Plaintiffs who have filed or joined a motion for
authorization to file late claims against the GUC Trust and whose claim has not
been settled or adjudicated finally; (iii) notice to all defendants in the Term
Loan Avoidance Action via the Bankruptcy Court’s ECF system and, to the extent a
defendant is not registered to receive notice via the ECF system, via postcard,
and (iv) notice via DTC’s LENSNOTICE system to holders of beneficial units of
the GUC Trust.

 

  4.4

The GUC Trust agrees to pay the reasonable costs and expenses for notice in an
amount up to $13,720,000 (the “Notice Cost Cap Amount”), to be paid directly to
the Plaintiffs’ noticing agent upon presentment of an invoice and only after the
Bankruptcy Court enters the Preliminary Approval Order, consistent with the
terms of this Agreement. For the avoidance of doubt, the GUC Trust shall not be
obligated to fund or otherwise be committed to fund any amount in excess of the
Notice Cost Cap Amount.

 

  4.5

The Parties agree that, in the event that the District Court issues an Opinion
or Order on the Defendant General Motors LLC’s Motion for Summary Judgment
Against the Bellwether Economic Loss Plaintiffs [GM MDL ECF No. 5859] (“Summary
Judgment Decision”) that impacts the size, scope or composition of the classes
of Economic Loss Plaintiffs, the Parties shall, within five (5) business days
from entry of the applicable Opinion or Order, engage in good faith negotiations
regarding the applicable provisions of this Settlement Agreement impacted by
said decision.

 

11



--------------------------------------------------------------------------------

  4.6

In furtherance of the Plaintiffs’ Class Certification Motion, the GUC Trust
shall file a motion seeking approval of an Order from the Bankruptcy Court
directing the production of information held by General Motors LLC concerning
the identity of any members of the Economic Loss Classes pursuant to Federal
Rule of Bankruptcy Procedure 2004 and the applicable provisions of the MSPA.

 

5.

Motion for Approval of Settlement.

 

  5.1

As soon as practicable following the execution of this Agreement, the GUC Trust
shall prepare and file a motion in the Bankruptcy Court (the “Settlement
Motion”) seeking approval of this Settlement pursuant to Rule 9019 of the
Federal Rules of Bankruptcy Procedure. The Settlement Motion shall be in a form
to be agreed upon by the Parties, and otherwise on terms acceptable to the GUC
Trust, Co-Lead Counsel and PIWD Counsel, each in their sole and absolute
discretion.

 

  5.2

The Settlement Motion will ask the Bankruptcy Court to issue:

 

  5.2.1

An order approving the reallocation up to the Notice Cost Cap Amount from GUC
Trust Assets and authorizing (i) the payment of the noticing costs and (ii) the
GUC Trust to enter into the Settlement Agreement and seek estimation pursuant to
the terms of the GUC Trust Agreement.

 

  5.2.2

An order granting approval of the Settlement Motion pursuant to Rule 9019 of the
Federal Rules of Bankruptcy Procedure, which order may be the same order that
provides final approval of the Settlement and Class Certification Motion
pursuant to Rule 23 (the “Final Approval Order”).

 

  5.3

The Final Approval Order will include a provision that imposes a complete and
irrevocable waiver and release on the part of all Signatory Plaintiffs with
respect to any and all rights, claims and causes of action (including but not
limited to any claims and causes of action arising as a result of the Recalls or
with respect to General Unsecured Claims of the Plaintiffs arising under, or
that may arise under, an Estimation Order), now existing or arising in the
future, that any Signatory Plaintiff might directly or indirectly assert against
the Debtors, their estates, the GUC Trust, the trust administrator of the GUC
Trust, the GUC Trust Monitor, the GUC Trust Assets, the Motors Liquidation
Company Avoidance Action Trust, the trustee for the Motors Liquidation Company
Avoidance Action and the GUC Trust Beneficiaries, and channels all such claims
or potential claims to the Settlement Fund for administration and satisfaction
(the “Release Provision,” and the waiver and release contemplated thereby, the
“Release”).

 

  5.4

The Final Approval Order will include a provision that imposes a complete and
irrevocable waiver and release from the GUC Trust, the GUC Trust Beneficiaries,
the Motors Liquidation Company Avoidance Action Trust, and all defendants in the
Term Loan Avoidance Action, with respect to any rights to the Settlement Fund or
the Adjustment Shares (the “Adjustment Shares Waiver Provision”).

 

12



--------------------------------------------------------------------------------

  5.5

Immediately upon the entry of the Final Approval Order, the Release Provision
and Adjustment Shares Waiver Provision shall become effective and binding on all
affected parties.

 

  5.6

The Signatory Plaintiffs agree that they will not object to any and all
injunctions sought by the GUC Trust pursuant to Bankruptcy Code Section 105 to
further effectuate the Release Provision.

 

6.

Estimation.

 

  6.1

The GUC Trust shall file the Estimation Motion within three (3) business days of
entry of the Final Approval Order. The Estimation Motion shall seek entry of the
Estimation Order, which order shall:

 

  6.1.1

estimate the aggregate allowed General Unsecured Claims of Economic Loss
Plaintiffs and certain Pre-Closing Accident Plaintiffs against Sellers and/or
the GUC Trust pursuant to Bankruptcy Code Section 502(c), Section 5.1 of the GUC
Trust Agreement, Section 7.3 of the Plan, Section 3.2(c) of the AMSPA and the
Side Letter in an amount that, as of the date of the Estimation Order, could
equal or exceed $10 billion, thus triggering the issuance of the maximum amount
of the Adjustment Shares;

 

  6.1.2

direct that, subject to Section 7 hereof, any such Adjustment Shares issued as a
result of an Estimation Order, or the value of such Adjustment Shares, be
promptly delivered by New GM to the Settlement Fund; and

 

  6.1.3

schedule a hearing in the Bankruptcy Court to consider the Estimation Motion and
entry of the Estimation Order.

 

  6.2

Notwithstanding Sections 157(b)(2)(B) and (b)(2)(O) of Title 28 of the United
States Code, in connection with the Settlement Motion, to the extent (if any)
consent is required, the Pre-Closing Accident Plaintiffs represented by PIWD
Counsel consent to the Bankruptcy Court estimating their personal injury and
wrongful death claims against the Sellers and/or the GUC Trust in connection
with the settlement contemplated under this Agreement. The Pre-Closing Accident
Plaintiffs represented by PIWD Counsel do not consent to estimation of their
personal injury and wrongful death claims by the Bankruptcy Court for any other
purpose other than implementation of the settlement contemplated under this
Agreement or in connection with any other proceeding other than proceedings
necessary to implement the settlement contemplated under this Agreement.

 

  6.3

For the avoidance of doubt, each Signatory Plaintiff that is a Pre-Closing
Accident Plaintiff settling a Late Claims Motion or a Supplemental Late Claims
Motion against the GUC Trust relating to an accident that occurred before the
Closing Date in a vehicle that was later subject to one of the Recalls waives
any right to a jury

 

13



--------------------------------------------------------------------------------

  trial in connection with the following: (1) the estimation of his or her
individual claim as a Pre-Closing Accident Plaintiff by the Bankruptcy Court,
(2) the estimation of all late claims of PIWD Plaintiffs taken as a whole by the
Bankruptcy Court, (3) the fixing of the amount to be distributed to such
Pre-Closing Accident Plaintiff on account of his or her late claim, (4) the
development and approval of the allocation of the Adjustment Shares and any
other property or proceeds in the Settlement Fund between economic loss
plaintiffs and Pre-Closing Accident Plaintiffs, (5) the development and approval
of the criteria and eligibility for such PIWD Plaintiff to receive distributions
from the Settlement Fund on account of his or her late claim, and (6) the fixing
of the amount of such Signatory Plaintiff’s claim for purposes of receiving
distributions (if any) from the Settlement Fund pursuant to the terms of this
Agreement.

7. Required Withholdings from Distributions. Notwithstanding anything in this
Agreement to the contrary, and although not anticipated to be required to do so,
the GUC Trust, the GUC Trust Administrator, and any applicable withholding agent
shall be entitled to deduct and withhold from the distribution of the Adjustment
Shares otherwise payable to the Settlement Fund pursuant to this Agreement any
amount as may be required to be deducted and withheld with respect to the making
of such payment under the United States Internal Revenue Code of 1986, as
amended (the “Code”), or any other provision of tax law. The GUC Trust and the
GUC Trust Administrator agree to provide the Settlement Fund with reasonable
notice of its intent to deduct and withhold if required to do so, and to the
extent practicable, consider in good faith any position that the Settlement Fund
raises as to why withholding is not required or alternative arrangements
proposed by the Settlement Fund that may avoid the need for withholding. To the
extent that amounts are so withheld or deducted by the GUC Trust, the GUC Trust
Administrator, or other applicable withholding agent, as the case may be, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Settlement Fund. In addition, in accordance with Section 6.1(e)
of the GUC Trust Agreement and taking into account Section 7.3 of the GUC Trust
Agreement, the GUC Trust Administrator may hold back from the distributions of
Adjustment Shares contemplated by this Agreement sufficient Adjustment Shares or
amounts in order to settle the tax liabilities of the GUC Trust incurred as a
result of the transactions contemplated by this Agreement. To the extent such
hold back of Adjustment Shares is necessary, the GUC Trust Administrator shall
monetize such held back Adjustment Shares on the same date as the distribution
of Adjustment Shares is provided to the Settlement Fund. Furthermore, the GUC
Trust Administrator will request an expedited determination of taxes of the GUC
Trust under Section 505(b) of the Bankruptcy Code for all returns filed for, or
on behalf of, the GUC Trust for any and all tax periods that include
transactions contemplated by this Agreement. Upon such determination (or, in the
event a court of competent jurisdiction decides that such a determination is
unavailable, as soon as reasonably practicable but no later than the expiration
of the applicable statute of limitations), the GUC Trust Administrator will
distribute in accordance with provisions of this Agreement any amounts held back
in excess of any tax liabilities incurred by the GUC Trust as a result of the
transactions contemplated by this Agreement. The GUC Trust and the GUC Trust
Administrator agree to provide the Settlement Fund with reasonable notice of
(a) any intent to hold back Adjustment Shares and (b) the amount to be withheld,
with the intent that such withheld amount would not exceed what could be the
final tax liability of the GUC Trust as a result of the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------

8. The Settlement Fund. The Signatory Plaintiffs or, in the alternative, an
administrator appointed by the Signatory Plaintiffs, shall establish the
Settlement Fund (at the sole cost of the Signatory Plaintiffs) and the
procedures for the administration and allocation to Plaintiffs of the Settlement
Fund, including the criteria for Plaintiffs to assert a claim against the
Settlement Fund, the methodology for allocating the Settlement Fund to
Plaintiffs, and procedures for payment of Plaintiffs’ attorneys’ fees.

(a) Allocation of any Adjustment Shares (or their value), and any other
consideration contained in the Settlement Fund between the Economic Loss
Plaintiffs and Pre-Closing Accident Plaintiffs shall be determined and approved
by the Bankruptcy Court. Notice of any agreement as to the proposed allocation
of any Adjustment Shares (or their value), and any other consideration contained
in the Settlement Fund as between the Economic Loss Plaintiffs and Pre-Closing
Accident Plaintiffs, along with information about the hearing date and how and
when to assert any objections, will be provided by, and at the sole cost of,
Signatory Plaintiffs (and not the GUC Trust) via a settlement website to all
known Plaintiffs whose rights might be affected by such allocation, and such
Plaintiffs shall have an opportunity to object to the proposed allocation at a
hearing, as when and if such agreement is reached.

(b) Approval of the qualifications and criteria for Plaintiffs to be eligible to
receive distributions from any Adjustment Shares (or their value), and any other
consideration contained in the Settlement Fund shall be done by the Bankruptcy
Court. Notice of any proposed criteria for determining the right or ability of
each Plaintiff to receive a distribution from any Adjustment Shares (or their
value), and any other consideration contained in the Settlement Fund on account
of a claim against Debtors based upon economic loss or for PIWD arising or
occurring before the Closing Date, along with information about the hearing date
and how and when to assert any objections, will be provided by, and at the sole
cost of, Signatory Plaintiffs (and not the GUC Trust) via a settlement website
to all known Plaintiffs whose rights might be affected by the establishment of
criteria for the payment of such claims and such Plaintiffs shall have an
opportunity to object to the proposed criteria at a hearing, as when and if such
criteria is developed. Being defined as a Plaintiff does not assure any party
that he, she, or it will receive a distribution from any Adjustment Shares (or
their value), or any other consideration contained in the Settlement Fund.

9. Settlement Effective Date. This Agreement shall become effective and binding
on the Parties on the date on which this Agreement is fully executed by each of
the Parties.

 

10.

Termination.

 

  10.1

Automatic Termination. This Agreement shall immediately terminate as to all
Parties in the event (a) the Bankruptcy Court does not approve any aspect of the
relief sought in the Settlement Motion, (b) the Bankruptcy Court does not enter
either the Preliminary Approval Order or Final Approval Order, (c) the
Bankruptcy Court denies class certification, or (d) the Bankruptcy Court
requires notice or other procedures materially different from those set forth
herein that are not otherwise reasonably acceptable to the Parties. For the
avoidance of doubt, this Agreement shall not immediately terminate if the
Bankruptcy Court denies approval of the Estimation Order. In the event of such
automatic termination, this Agreement shall be null and void, and each of the
Parties’ respective interests, rights, remedies and defenses shall be fully
restored without prejudice as if this Agreement (except as set forth in Sections
11, 12, 13, 21, 23 and 27) had never existed and the Parties shall be returned
to their respective positions status quo ante.

 

15



--------------------------------------------------------------------------------

  10.2

Termination by the GUC Trust. This Agreement shall be terminable at the option
of the GUC Trust in the event (a) the Preliminary Approval Order is not entered
on or before September 15, 2019; or (b) an appeal of the Summary Judgment
Decision is filed by Co-Lead Counsel. In the event of such termination, this
Agreement shall be null and void, and each of the Parties’ respective interests,
rights, remedies and defenses shall be fully restored without prejudice as if
this Agreement (except as set forth in Sections 11, 12, 13, 21, 23 and 27) had
never existed and the Parties shall be returned to their respective positions
status quo ante.

 

  10.3

Termination by Any Party for Cause. In the event of any material breach of the
terms of this Agreement, the non-breaching Party may elect (in addition to any
other remedies available to the non-breaching party hereunder or under
applicable law) to terminate this Agreement by (i) providing a Communication to
the breaching party as set forth in Section 23 below, and affording the
breaching party a five (5) business day period in which to cure the purported
breach, and (ii) absent such cure or the commencement of an action in the
Bankruptcy Court with respect to the existence of any such breach, by providing
a follow-up Communication to the breaching Party as set forth in Section 23
below, that declares the Agreement to be terminated. Following such termination
for cause, the terms of the Agreement shall no longer be binding on the
non-breaching Party (except as set forth in Sections 11, 12, 13, 21, 23 and 27).

11. Attorneys’ Fees. Except as otherwise provided for herein, each of the
Parties shall pay its own court costs, attorneys’ fees, and all other expenses,
costs, and fees incurred relating to this Agreement and any related litigation,
including but not limited to the GM MDL and Motions to Enforce litigation. If
any lawsuit or proceeding is required to enforce the terms of this Agreement,
the prevailing party in any such lawsuit or proceeding shall be entitled to
reasonable attorney’s fees and costs.

12. No Admission. Nothing in this Agreement shall be deemed an admission of any
kind. To the extent provided by Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto
shall not be admissible into evidence in any proceeding.

13. Remedies. Each of the Parties retain all remedies available in law or equity
for breach of this Agreement by any Party, including, without limitation, the
right of a non-breaching Party to seek specific performance and injunctive or
other equitable relief as a remedy for any such breach. For the avoidance of
doubt, nothing in the Agreement is intended to waive any claims against New GM
or to be an election of remedies against New GM; nor does the Agreement or any
payments made in connection therewith represent full satisfaction of any claims
against the Debtors, unless and until such claims are in fact paid in full from
every available source; provided, however, that in no event shall any Plaintiff
be permitted to seek any further payment or compensation from the

 

16



--------------------------------------------------------------------------------

GUC Trust in respect of its claims or otherwise, other than the Adjustment
Shares. Except as mandated otherwise under applicable law, (i) nothing in the
Settlement Agreement shall be construed to waive (nor is anything in the
Settlement Agreement intended by the Parties to waive) any claims that any
Plaintiff may have against New GM or constitute an election of remedies by any
Plaintiff; (ii) the Adjustment Shares (nor any distribution thereof to any
Plaintiff) shall not represent full and final satisfaction of any claim that any
Plaintiff may have against New GM, all of which are expressly reserved; and
(iii) the Bankruptcy Court’s estimate of the Plaintiffs’ Allowed General
Unsecured Claims in an Estimation Order shall not operate as a cap on any of the
claims of any of the Plaintiffs against New GM.

14. No Litigation. Except as may be necessary to enforce the terms of this
Agreement, the Parties and any other person who is an intended beneficiary
hereunder, agree that she or he shall not commence or proceed with any action,
claim, suit, proceeding or litigation against any other Party, directly or
indirectly, regarding or relating to the matters described in this Agreement, or
take any action inconsistent with the terms of the Agreement.

15. Further Assurances. Each of the Parties covenant to, from time to time,
execute and deliver such further documents and instruments and take such other
actions as may be reasonably required or appropriate to evidence, effectuate, or
carry out the intent and purposes of this Agreement or to perform its
obligations under this Agreement and the transactions contemplated thereby.

16. Cooperation. The Parties agree to reasonably cooperate with one another to
effectuate an efficient and equitable implementation of this Agreement.

17. Counterparts; Facsimile; Signatures. This Agreement may be executed in any
number of counterparts and by different Parties to this Agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by any of the Parties by facsimile or .pdf electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement, shall be deemed to be an original signature hereto, and shall be
admissible as such in any legal proceeding to enforce this Agreement.

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective agents, partners, attorneys,
employees, representatives, officers, directors, shareholders, divisions,
subsidiaries, affiliates, transferees, heirs, executors, administrators,
personal representatives, legal representatives, successors, and assigns.

19. Integration. This Agreement constitutes the entire agreement and
understanding among the Parties hereto relating to the subject matter hereof,
and supersedes all prior proposals, negotiations, agreements, representations
and understandings between or among any of the Parties hereto relating to such
subject matter. In entering into this Agreement, the Parties and each of them
acknowledge that they are not relying on any statement, representation,
warranty, covenant or agreement of any kind made by any other party hereto or
any employee or agent of any other party hereto, except for the representations,
warranties, covenants and agreements of the Parties expressly set forth herein.

 

17



--------------------------------------------------------------------------------

20. Amendment. Except as otherwise specifically provided in this Agreement, no
amendment, modification, rescission, waiver or release of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
the Parties.

21. Interpretation. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
and the Parties agree to take any and all steps which are necessary in order to
enforce the provisions hereof.

22. Severability. The terms and conditions of this Agreement are not severable.
However, if any provision or part of any provision of this Agreement is for any
reason declared or determined by a court of competent jurisdiction to be
invalid, unenforceable, or contrary to public policy, law, statute, or
ordinance, the validity of the remaining parts, terms, or provisions of this
Agreement shall not be affected thereby and shall remain valid and fully
enforceable, and such invalid, unenforceable, or illegal part or provision shall
not be deemed to be part of this Agreement.

23. Notices. Any notice, demand, request, consent, approval, declaration or
other communication (a “Communication”) under this Agreement shall be in writing
and shall be given or delivered (i) by a nationally recognized private overnight
courier service addressed as indicated in Schedule 1 annexed hereto or to such
other address as such party may indicate by a notice delivered to the other
Parties hereto in accordance with the provisions hereof; or (ii) to the extent
that such Communication has been filed with the Bankruptcy Court, via the
electronic distribution means used by the Bankruptcy Court. Any Communication
shall be deemed to have been effectively delivered and received, if sent by a
nationally recognized private overnight courier service, on the first business
day following the date upon which it is delivered for overnight delivery to such
courier service.

24. Choice of Law and Forum; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to its conflict of laws principles. The Bankruptcy Court shall
have exclusive jurisdiction to resolve any dispute arising out of, related to or
in connection with this Agreement to the exclusion of any other court, and the
Parties hereby consent to the jurisdiction of the Bankruptcy Court for
resolution of such disputes and agree that they shall not attempt to litigate
any such dispute in any other court.

25. Advice of Counsel. Each Party represents and acknowledges that it has been
represented by an attorney with respect to this Agreement and any and all
matters covered by or related to such Agreement. Each Party further represents
and warrants to each other that the execution and delivery of this Agreement has
been duly authorized by each of the Parties after consultation with counsel,
that the persons signing this Agreement on their behalf below have been fully
authorized by their respective Parties to do so, and that the undersigned do
fully understand the terms of this Agreement and have the express authority to
enter into this Agreement.

26. Assignment. No assignment of this Agreement or of any rights or obligations
hereunder may be made by any party hereto without the prior written consent of
the other Parties hereto, and any attempted assignment without such prior
consent shall be null and void.

 

18



--------------------------------------------------------------------------------

27. Waiver. Except as otherwise specifically provided in this Agreement, any
provision of this Agreement may be waived only by a written instrument signed by
the Party against whom enforcement of such waiver is sought.

28. Headings, Number, and Gender. The descriptive headings of the sections of
this Agreement are included for convenience of reference only and shall have no
force or effect in the interpretation or construction of this Agreement. As used
in this Agreement, the singular shall include the plural, and the masculine
shall include the feminine and neutral genders, and vice versa.

29. Waiver of Jury Trial. Each of the Parties hereby irrevocably waives its
rights, if any, to a jury trial for any claim or cause of action based upon or
arising out of this Agreement.

30. Authority. Each of the Parties represents and warrants that (i) it has the
requisite power and authority to execute and deliver this Agreement and any
ancillary agreements connected hereto which it may be a party; (ii) the
execution and delivery by it of this Agreement, and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part and (iii) this Agreement constitutes a legal, valid and binding obligation
of such Party.

31. GUC Trust Fiduciary Duties. Nothing in this Agreement shall otherwise
require the GUC Trust or the GUC Trust Administrator to take any action, or to
refrain from taking any action, to the extent inconsistent with its fiduciary
obligations under applicable law (as reasonably determined by them in good faith
after consultation with legal counsel).

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

Wilmington Trust National Association, Not individually, but solely in its
capacity as GUC Trust Administrator and Trustee of the GUC Trust    

HAGENS BERMAN SOBOL SHAPIRO LLP

 

On behalf of the Ignition Switch Plaintiffs and certain Non-Ignition Switch
Plaintiffs

By:  

/s/ David A. Vanaskey

      Name: David A. Vanaskey, Jr.     By:  

/s/ Steve W. Berman

Title: Vice President, Wilmington Trust Company     Name: Steve W. Berman

 

BROWN RUDNICK LLP

    Title: Co-Lead Counsel for the Ignition Switch Plaintiffs and certain
Non-Ignition Switch Plaintiffs in the MDL Court On behalf of the Ignition Switch
Plaintiffs and certain Non-Ignition Switch Plaintiffs    

 

LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

 

By:

 

 

/s/ Edward S. Weisfelner

    On behalf of the Ignition Switch Plaintiffs and certain Name: Edward S.
Weisfelner     Non-Ignition Switch Plaintiffs Name: Howard S. Steel       Title:
Designated Counsel for the Ignition Switch Plaintiffs and     By:  

/s/ Elizabeth J. Cabraser

certain Non-Ignition Switch Plaintiffs in the Bankruptcy Court     Name:
Elizabeth J. Cabraser

 

STUTZMAN, BROMBERG, ESSERMAN & PLIFKA, P.C.

    Title: Co-Lead Counsel for the Ignition Switch Plaintiffs and certain
Non-Ignition Switch Plaintiffs in the MDL Court On behalf of Ignition Switch
Plaintiffs and certain Non-Ignition Switch Plaintiffs    

 

ANDREWS MYERS, P.C.

On behalf of certain PIWD Plaintiffs

By:  

/s/ Sander L. Esserman

    Name: Sander L. Esserman     By:  

/s/ Lisa M. Norman

Title: Designated Counsel for the Ignition Switch Plaintiffs and certain
Non-Ignition Switch Plaintiffs in the Bankruptcy Court    

Name: Lisa M. Norman

Title: Counsel to certain PIWD Plaintiffs

    COLE SCHOTZ, P.C.     On behalf of certain PIWD Plaintiffs     By:  

/s/ Mark Tsukerman

    Name: Mark Tsukerman       Title: Counsel to certain PIWD Plaintiffs

 

20



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

MOTORS LIQUIDATION COMPANY GUC TRUST

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware, 19890-1615

September 23, 2011

Motors Liquidation Company

401 S. Old Woodward, Suite 370

Birmingham, Michigan 48009

Attn: Ted Stenger

Remediation And Liability Management Company, Inc.

c/o Motors Liquidation Company

401 S. Old Woodward, Suite 370

Birmingham, Michigan 48009

Attn: Ted Stenger

General Motors LLC

300 Renaissance Center]

Detroit Michigan 48265-3000

Attn: Lawrence Buonomo

FTI Consulting, Inc.

1201 W. Peachtree St., Suite 600

Atlanta, GA 30309

Attn: Anna Phillips

Re: Adjustment Shares

Ladies and Gentlemen,

Reference is made to the (i) Amended and Restated Master Sale and Purchase
Agreement, dated as of July 5, 2009 (as amended, the “MSPA”), by and among
General Motors Corporation (now known as Motors Liquidation Company) (“MLC”),
certain of MLC’s affiliated debtor entities listed therein (the “MSPA Affiliated
Debtors”) and NGMCO, Inc. (now known as General Motors LLC) (“GM”), (ii) Motors
Liquidation Company GUC Trust Agreement, dated as of March 30, 2011 (as amended,
the “GUC Trust Agreement”), by and among MLC, the MSPA Affiliated Debtors and
certain other MLC affiliates (the “Debtors”), Wilmington Trust Company, solely
in its capacity as GUC Trust Administrator and trustee of the Motors Liquidation
Company GUC Trust (the “GUC Trust Administrator”), and FTI Consulting, Inc.,
solely in its capacity as GUC Trust Monitor of the Motors Liquidation Company
GUC Trust, and (iii) Debtors’ Second Amended Joint Chapter 11 Plan (the “Plan”),
as confirmed by order of the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) on March 29, 2011. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the GUC Trust Agreement.

Pursuant to the GUC Trust Agreement and the Plan, the Debtors are the parties
designated to pursue and receive any Adjustment Shares (as such term is defined
in the MSPA) prior to the GUC Trust Funding Date and the Motors Liquidation
Company GUC Trust is the party designated to pursue and receive any Adjustment
Shares on and after the GUC Trust Funding Date. In order to address any
ambiguity under the MSPA or the GUC Trust Agreement regarding the timing and
conditions precedent to the issuance of any Adjustment Shares and in order to
eliminate the potential burden on the Bankruptcy Court of estimating claims in
order to calculate whether Adjustment Shares should be issued, the parties
hereto enter into this letter agreement to fix procedures with respect thereto.

 

1



--------------------------------------------------------------------------------

Notwithstanding Section 5.1 of the GUC Trust Agreement or otherwise, and in
accordance with Sections 2.3(d) and 6.12 of the GUC Trust Agreement, the
undersigned parties agree that the GUC Trust Administrator may, at any time
(which for the avoidance of doubt shall not be restricted to on or before the
180th day following the Effective Time), seek (or require the Debtors to seek,
as applicable) the Claims Estimate Order (as such term is defined in the MSPA).
In the event that the GUC Trust Administrator determines to seek the Claims
Estimate Order prior to the GUC Trust Funding Date, the Debtors agree to file
and pursue the Claims Estimate Order (in accordance with Sections 2.3(d) and
6.12 of the GUC Trust Agreement) until the GUC Trust Funding Date, at which time
the entitlement to pursue the Claims Estimate Order shall be transferred to the
GUC Trust Administrator. Notwithstanding anything to the contrary in this letter
agreement, in the event that any Adjustment Shares are required to be issued
prior to the GUC Trust Funding Date, such Adjustment Shares shall be issued to
MLC in accordance with section 3.2(c) of the MSPA.

The parties acknowledge that the GUC Trust Administrator’s current intention is
to delay a request for a Claims Estimate Order (which may be one or multiple
orders) to such time, if any, that the GUC Trust Administrator determines, in
its sole and absolute discretion, that the allowed eligible claims are likely to
exceed $35 billion in the aggregate. This delay is intended to eliminate the
risk and uncertainty to all parties of estimating at this time the outcome of
ongoing litigation with respect to Disputed Claims (as such term is defined in
the Plan).

By executing the acknowledgment below, the parties further agree that at any
time on or following the GUC Trust Funding Date, the GUC Trust Administrator (as
successor to MLC) (i) may seek the Claims Estimate Order (or continue the
prosecution of any Claims Estimate Order previously sought by the Debtors), and
(ii) shall be entitled to receive the Adjustment Shares, in each case in
accordance with Section 3.2(c) of the MSPA as if it were MLC.

For avoidance of doubt, this letter agreement is not intended to amend the MSPA;
rather it is intended toclarify the parties’ rights and responsibilities
thereunder.

This letter agreement may be executed in multiple counterparts (including by
means of telecopied or PDF signature pages), each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument. Each party represents and warrants that (i) it has all requisite
power and authority to execute and deliver this letter agreement, (ii) this
letter agreement constitutes the legal, valid and binding obligation of such
party (assuming the due authorization, execution and delivery of this letter
agreement by the other parties), and (iii) no further consent, approval or
authorization is required on the part of any such party. This letter agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, MOTORS LIQUIDATION COMPANY GUC TRUST By:   WILMINGTON TRUST
COMPANY, solely in its capacity as GUC Trust Administrator By:  

/s/ David A. Vanaskey, Jr.

  Name: David A. Vanaskey, Jr.   Title: Vice President

Acknowledged and agreed to on

this     day of September, 2011 by:

MOTORS LIQUIDATION COMPANY

 

By:

 

/s/ Stenger

Name:

 

Stenger

Title:

 

EVP

REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC:

 

By:

 

/s/ Stenger

Name:

 

Stenger

Title:

 

EVP

GENERAL MOTORS LLC

 

By:

 

/s/ Michael P. Millikin

 

Name: Michael P. Millikin

 

Title: Senior Vice President and General Counsel

FTI CONSULTING, INC.,

solely in its capacity as GUC Trust Monitor

 

By:

 

/s/ Anna Phillips

 

Name: Anna Phillips

 

Title: Senior Managing Director

 



--------------------------------------------------------------------------------

Schedule 1

If to the GUC Trust:

c/o Drinker Biddle & Reath LLP

1177 Ave. of the Americas

41st Floor

New York, NY 10036

Attn:     Kristin K. Going

     Clay Pierce

If to the PIWD Plaintiffs represented by Andrews Myers, P.C.:

c/o Andrews Myers, P.C.

1885 St. James Place, 15th Floor

Houston, Texas 77056

Attn: Lisa M. Norman

If to the Ignition Switch Plaintiffs and/or certain Non-Ignition Switch
Plaintiffs (or Co-Lead Counsel on their behalf):

 

c/o Hagens Berman Sobol Shapiro LLP

1918 Eighth Avenue, Suite 3300

Seattle, WA 98101

Attn: Steve W. Berman, Esq.

  

c/o Lieff Cabraser Heimann & Bernstein, LLP

275 Battery Street, 29th Floor

San Francisco, California 94111

Attn: Elizabeth J. Cabraser, Esq.

c/o Brown Rudnick LLP

Seven Times Square

New York, New York 10036

Attn: Edward S. Weisfelner

  Howard S. Steel

  

c/o Stutzman, Bromberg, Esserman & Plifka,
a Professional Corporation

2323 Bryan Street, Ste 2200

Dallas, Texas 75201

Attn: Sander L. Esserman

If to the PIWD Plaintiffs represented by Cole Schotz P.C.:

c/o Cole Schotz, P.C.

1325 Avenue of the Americas, 19th Floor

New York, NY 10019

Attn: Mark Tsukerman

c/o The Cooper Firm

531 Roselane Street, Suite 200

Marietta, GA 30060

Attn: Lance Cooper



--------------------------------------------------------------------------------

c/o Beasley, Allen, Crow, Methvin, Portis & Miles P.C.

218 Commerce Street

Montgomery, AL 36104

Attn: J. Cole Portis



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

————————————————————————————————x

 

 

In re

 

MOTORS LIQUIDATION COMPANY, et al.,

f/k/a General Motors Corp., et al.

 

Debtors.

  

:

:

:

:

:

:

:

:

  

 

Chapter 11 Case No.

 

09-50026 (MG)

 

(Jointly Administered)

————————————————————————————————x

ORDER (A) AUTHORIZING THE GUC TRUST ADMINISTRATOR

TO REALLOCATE AND USE DISTRIBUTABLE CASH

FOR THE PURPOSE OF FUNDING NOTICE COSTS PURSUANT TO THE TERMS OF

THE SETTLEMENT AGREEMENT AND (B) AUTHORIZING THE GUC TRUST TO

PERFORM THE ACTIONS SET FORTH IN THE SETTLEMENT AGREEMENT

PURSUANT TO THE TERMS OF THE TRUST AGREEMENT

Upon the motion, dated January 31, 2019 (the “Motion”)1 of Wilmington Trust
Company in its capacity as trust administrator and trustee (in such capacity,
the “GUC Trust Administrator”) of the Motors Liquidation Company GUC Trust
(the “GUC Trust”), as established under the Debtors’ Second Amended Joint
Chapter 11 Plan dated as of March 18, 2011 [ECF No. 9836] (as confirmed,
the “Plan”) of the above-captioned post-effective date debtors (the “Debtors”)
seeking entry of an Order pursuant to sections 105, 363, and 1142 of title 11 of
the United States Code (the “Bankruptcy Code”), Rules 3002, 9014, and 9019 of
the Federal Rules of Bankruptcy Procedure, and sections 5.5, 6.1(b), and 8.1(e)
of the GUC Trust Agreement, (A) authorizing the GUC Trust’s reallocation and use
of Distributable Cash, and (B) approving the Settlement Agreement and
authorizing the GUC Trust to perform the actions set forth in the Settlement
Agreement pursuant to the terms of the GUC Trust Agreement, all as more fully
described in the Motion; and any objections to the Motion having been settled,
resolved,

 

1 

Capitalized terms not defined herein shall have the meanings ascribed to them in
the Motion.



--------------------------------------------------------------------------------

withdrawn or overruled; and this Court having determined that the relief
requested in the Motion is in the best interests of the Debtors’ creditors and
estates; and it further appearing that proper and adequate notice of the Motion
has been given and that no other or further notice is necessary; and after due
deliberation thereon, and good and sufficient cause appearing therefor:

IT IS HEREBY:

ORDERED, that the relief requested in the Motion is granted to the extent
provided herein; and it is further

ORDERED, that, pursuant to Section 6.1(b) of the GUC Trust Agreement, the GUC
Trust Administrator is authorized to reallocate and use up to $13,720,000 of
Distributable Cash to satisfy noticing costs to the putative Classes and
Pre-Closing Accident Plaintiffs; and it is further

ORDERED, that, pursuant to Section 8.1(e) of the GUC Trust Agreement, the GUC
Trust Administrator is authorized to perform the actions set forth in the
Settlement Agreement; and it is further

ORDERED, that nothing herein shall be deemed to prohibit the GUC Trust
Administrator from seeking additional Court authority to reallocate and use
Distributable Cash to fund fees, costs or expenses of the GUC Trust incurred or
anticipated for the calendar year 2019 or any future year; and it is further

ORDERED, that this Court shall retain jurisdiction of all matters and disputes
arising in connection with or related to the interpretation or implementation of
this Order, any reallocation or use of Distributable Cash in connection
herewith, or the GUC Trust Agreement.

Dated:                          , 2019

New York, New York

 

                                                                               
  UNITED STATES BANKRUPTCY JUDGE